Exhibit 10.1
180 NORTH LASALLE
PURCHASE AND SALE AGREEMENT
BETWEEN
180 N. LASALLE II, L.L.C.
a Delaware limited liability company
AS SELLER
AND
YOUNAN PROPERTIES, INC.,
a California corporation
AS BUYER
As of August 12, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2 References: Exhibits and Schedules
    7  
 
       
ARTICLE II AGREEMENT OF PURCHASE AND SALE
    7  
 
       
2.1 Agreement
    7  
2.2 Indivisible Economic Package
    8  
2.3 Termination of Service Contracts
    8  
 
       
ARTICLE III CONSIDERATION
    9  
 
       
3.1 Purchase Price
    9  
3.2 Assumption of Obligations
    9  
3.3 Method of Payment of Purchase Price
    9  
3.4 Failure to Execute
    9  
 
       
ARTICLE IV EARNEST MONEY
    10  
 
       
4.1 Earnest Money
    10  
4.2 Designation of Certifying Person
    10  
 
       
ARTICLE V INSPECTION OF PROPERTY
    11  
 
       
5.1 Evaluation Period
    11  
5.2 Document Review
    11  
5.3 Entry and Inspection Obligations; Termination of Agreement
    12  
5.4 Estoppel Certificates
    14  
5.5 SALE “AS IS”
    16  
5.6 SNDA’s
    17  
 
       
ARTICLE VI TITLE AND SURVEY MATTERS
    17  
 
       
6.1 Surveys and Title Commitments
    17  
6.2 Survey and Title Review
    17  
6.3 Title Defect
    18  
6.4 Title Policy
    18  
 
       
ARTICLE VII INTERIM OPERATING COVENANTS
    19  
 
       
7.1 Interim Operating Covenants
    19  
7.2 Management Agreements
    20  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
    20  
 
       
8.1 General Seller’s Representations and Warranties
    20  
8.2 Representations and Warranties of the Seller as to the Property
    21  
8.3 Buyer’s Representations and Warranties
    22  
8.4 Limitations on Liability and Representations and Warranties
    24  
 
       
ARTICLE IX CONDITIONS PRECEDENT TO CLOSING
    25  
 
       
9.1 Conditions Precedent to Obligation of Buyer
    25  
9.2 Conditions Precedent to Obligation of Seller
    26  
9.3 Failure of Condition
    26  
 
       
ARTICLE X CLOSING
    27  
 
       
10.1 Closing
    27  
10.2 Seller’s Closing Obligations
    27  
10.3 Buyer’s Closing Obligations
    28  
10.4 Prorations
    29  
10.5 Closing Costs
    32  
 
       
ARTICLE XI CONDEMNATION AND CASUALTY
    32  
 
       
11.1 Casualty
    32  
11.2 Condemnation of Property
    33  
 
       
ARTICLE XII CONFIDENTIALITY
    33  
 
       
12.1 Confidentiality
    33  
12.2 Tax Related Disclosures
    34  
 
       
ARTICLE XIII REMEDIES
    34  
 
       
13.1 Notice and Cure
    34  
13.2 Default by Seller
    34  
13.3 Default by Buyer
    35  
 
       
ARTICLE XIV NOTICES
    35  
 
       
14.1 Notices
    35  
 
       
ARTICLE XV ASSIGNMENT
    37  
 
       
15.1 Assignment
    37  
15.2 Permitted Assignee
    37  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE XVI BROKERAGE
    38  
 
       
16.1 Brokers
    38  
 
       
ARTICLE XVII [RESERVED]
    38  
 
       
ARTICLE XVIII MISCELLANEOUS
    38  
 
       
18.1 Waivers
    38  
18.2 TIME OF THE ESSENCE
    38  
18.3 Recovery of Certain Fees
    38  
18.4 Construction
    39  
18.5 Counterparts
    39  
18.6 Severability
    39  
18.7 Entire Agreement
    39  
18.8 Governing Law
    39  
18.9 No Recording
    39  
18.10 Further Actions
    40  
18.11 Exhibits
    40  
18.12 No Partnership
    40  
18.13 Limitations on Benefits
    40  
18.14 Cooperation After Closing
    40  
18.15 Union Matters
    41  
18.16 Limitation of Liability
    41  

 

-iii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 12th day
of August, 2008, by and between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YOUNAN PROPERTIES, INC., a California
corporation (“Buyer”).
BACKGROUND:
A. Seller is the owner of the land, buildings and other improvements commonly
known as 180 North LaSalle Street, in the City of Chicago, Illinois, and more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Land”).
B. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Property on the terms and conditions hereinafter set forth.
ARTICLE I
DEFINITIONS
1.1 Definitions. For purposes of this Agreement, the following capitalized terms
have the meanings set forth in this Section 1.1:
“Acceptable Estoppel” has the meaning ascribed to such term in Section 5.4(a).
“Additional Deposit” has the meaning ascribed to such term in Section 4.1.
“Approved Form” has the meaning ascribed to such term in Section 5.4(a).
“Assignment of Contracts” has the meaning ascribed to such term in
Section 10.2(d).
“Assignment of Leases” has the meaning ascribed to such term in Section 10.2(c).
“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.
“Bill of Sale” has the meaning ascribed to such term in Section 10.2(b).
“BOMA” has the meaning ascribed to such term in Section 18.15.
“BOMA Agreements” has the meaning ascribed to such term in Section 18.15.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Chicago,
Illinois.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



“Buyer’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Buyer; (ii) entity in which Buyer or any
past, present or future shareholder, partner, member, manager or owner of Buyer
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Buyer; and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.
“Buyer’s Costs” has the meaning ascribed to such term in Section 3.3.
“Buyer Information” has the meaning ascribed to such term in Section 5.3(c).
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.2(g).
“Certifying Person” has the meaning ascribed to such term in Section 4.2(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.2, 5.3, 5.5, 8.3, 8.4, 10.4, 11.1, 16.1, 17.4, 18.3,
18.14 and 18.15 and Article XII, and any other provisions which pursuant to
their terms survive the Closing hereunder.
“Code” has the meaning ascribed to such term in Section 4.2.
“Confidentiality Agreement” means any separate confidentiality agreement entered
into by the parties with respect to the transaction contemplated by this
Agreement.
“Deed” has the meaning ascribed to such term in Section 10.2(a).
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Earnest Money” has the meaning ascribed to such term in Section 4.1.
“Effective Date” shall mean the date that both Seller and Buyer have executed
this Agreement and a fully executed copy of this Agreement (which may be by
facsimile or email) has been delivered to both parties.
Agreement of Sale and Purchase

 

2



--------------------------------------------------------------------------------



 



“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Buyer, and as same have been amended, modified or supplemented from
time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and
any and all rules and regulations which have become effective prior to the date
of this Agreement under such statutes.
“Escrow Agent” means First American Title Insurance Company, having an address
at 30 North LaSalle Street, Suite 310, Chicago, Illinois 60602.
“Estoppel Condition Failure Notice” has the meaning ascribed to such term in
Section 5.4(b).
“Evaluation Period” has the meaning ascribed to such term in Section 5.1.
“Existing Lease Expenses” has the meaning ascribed to such term in
Section 10.4(f).
“Existing Survey” has the meaning ascribed to such term in Section 6.1.
Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).
“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.
“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.
Agreement of Sale and Purchase

 

3



--------------------------------------------------------------------------------



 



“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.
“Initial Deposit” has the meaning ascribed to such term in Section 4.1.
“Leases” means all of the leases and other agreements entered into by Seller (or
a predecessor-in-interest) as landlord with respect to the use and occupancy of
the Property, together with all amendments, renewals and modifications thereof,
if any, all guaranties thereof, if any, and any new leases, lease amendments and
lease guaranties entered into after the Effective Date.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1.
“Licenses and Permits” means, collectively, all of Seller’s right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by the Authorities exclusively in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.
“Major Tenants” shall mean those Tenants leasing one floor or more in the
Improvements.
“New Lease Agreement” has the meaning ascribed to such term in Section 7.1(b).
“New Survey Objections” has the meaning ascribed to such term in Section 6.2.
“Non-Terminable Service Contracts” has the meaning ascribed to such term in
Section 2.3.
“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).
“Other Intangibles” has the meaning ascribed to such term in Section 2.1(h).
“Owner’s Affidavit” has the meaning ascribed to such term in Section 6.4.
“Party Representatives” has the meaning ascribed to such term in Section 12.2.
“Permitted Assignee” has the meaning ascribed to such term in Section 15.2.
“Permitted Exceptions” shall mean: (a) any exception arising out of an act of
Buyer or its representatives, agents, employees or independent contractors;
(b) zoning and subdivision ordinances and regulations; (c) real estate taxes and
assessments not yet due and payable; (d) the standard exclusions from coverage
set forth in the Title Policy that Seller is not required to remove as provided
herein, (e) the rights of Tenants under the Leases, and (f) any matters deemed
to constitute Permitted Exceptions under Section 6.3 hereof or elsewhere in this
Agreement.
Agreement of Sale and Purchase

 

4



--------------------------------------------------------------------------------



 



“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or government (whether federal, state, county, city or
otherwise, including, but not limited to, any instrumentality, division, agency
or department thereof).
“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property appurtenant to, located in and used exclusively
in connection with the ownership or operation of the Improvements and situated
at the Property at the time of Closing including the Personal Property
identified on the Personal Property Inventory attached hereto as Exhibit B.
Notwithstanding the preceding sentence, “Personal Property” shall not include
(a) any proprietary or confidential materials, (b) any property that serves or
is used in connection with any property other than the Property, (c) any
property owned by Tenants or others, (d) any property leased by Seller, and
(e) the files or data within any computer which is included as Personal Property
(since the hard drives of such computers will be erased), but to the extent
reasonably practicable, property files for the Property located on such
computers will be provided to Buyer on CDs.
“Property” has the meaning ascribed to such term in Section 2.1.
“Proprietary Information” has the meaning ascribed to such term in
Section 5.2(a).
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“Proration Time” has the meaning ascribed to such term in Section 10.4(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Real Property” means the Land, together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.
“Rejection Notice” has the meaning ascribed to such term in Section 5.4(b).
“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).
“Rent Roll” has the meaning ascribed to such term in Section 8.2(b.
“Required Percentage” has the meaning ascribed to such term in Section 5.4(a).
Agreement of Sale and Purchase

 

5



--------------------------------------------------------------------------------



 



“Scheduled Closing Date” means October 15, 2008, or such earlier or later date
to which Buyer and Seller may hereafter agree in writing.
“Security Deposits” means all security deposits paid to Seller, as landlord,
whether cash or non-cash (such as letters of credit), to the extent attributable
to the Property or a portion thereof (together with any interest which has
accrued thereon, but only to the extent such interest has accrued for the
account of the Tenant), less all amounts applied by Seller to Tenant
obligations.
“Seller Estoppel Cure” has the meaning ascribed to such term in Section 5.4(b).
“Seller Parties” has the meaning ascribed to such term in Section 5.3(b).
“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller; and (iv) the successors
and assigns of any or all of the foregoing.
“Seller’s Broker” has the meaning ascribed to such term in Section 16.1.
“Service Contracts” means all of Seller’s right, title and interest, to the
extent assignable, in all service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Real Property, Improvements or Personal Property and
under which Seller is currently paying for services rendered in connection with
the Property, together with all renewals, supplements, amendments and
modifications thereof, and any new such agreements entered into after the
Effective Date, to the extent permitted by Section 7.1.
“Significant Portion” means, for purposes of the casualty provisions set forth
in Article XI hereof, damage by fire or other casualty to the Real Property and
the Improvements or a portion thereof, the cost of which to repair would exceed
five percent (5%) of the Purchase Price in the aggregate.
“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(e).
“Tenants” means the tenants or users of all or any portion of the Property
claiming rights pursuant to Leases.
“Terminable Service Contracts” has the meaning ascribed to such term in
Section 2.3.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.5, 16.1 and 18.3, and Articles XII
and XIII, and any other provisions which pursuant to their terms survive any
termination of this Agreement without limitation.
“Title Commitment” has the meaning ascribed to such term in Section 6.1.
Agreement of Sale and Purchase

 

6



--------------------------------------------------------------------------------



 



“Title Company” means First American Title Insurance Company, having an address
at 30 North LaSalle Street, Suite 310, Chicago, Illinois 60602.
“Title Defect” has the meaning ascribed to such term in Section 6.3.
“Title Objection Date” has the meaning ascribed to such term in Section 6.2.
“Title Objections” has the meaning ascribed to such term in Section 6.2.
“Title Policy” has the meaning ascribed to such term in Section 6.4.
“Transaction” has the meaning ascribed to such term in Section 12.2.
“Union Personnel” has the meaning ascribed to such term in Section 18.15.
“Updated Survey Objection Date” has the meaning ascribed to such term in
Section 6.2.
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
1.2 References: Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF PURCHASE AND SALE
2.1 Agreement. Seller hereby agrees to sell, convey and assign to Buyer, and
Buyer hereby agrees to purchase and accept from Seller and assume all of
Seller’s obligations under, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Property”):
(a) the Real Property;
(b) the Improvements;
(c) the Personal Property;
(d) all of Seller’s right, title and interest as lessor in and to the Leases and
the Security Deposits;
(e) subject to the terms of Section 2.3, to the extent assignable, the Service
Contracts;
(f) to the extent assignable, the Licenses and Permits; and
Agreement of Sale and Purchase

 

7



--------------------------------------------------------------------------------



 



(g) all of Seller’s right, title and interest, to the extent assignable or
transferable, in and to all other intangible rights, titles, interests,
privileges and appurtenances owned by Seller and related to or used exclusively
in connection with the ownership, use or operation of the Real Property or the
Improvements (collectively, the “Other Intangibles”), but specifically excluding
any proprietary or confidential materials and any property to the extent that it
serves or is used in connection with any property other than the Property.
2.2 Indivisible Economic Package. Subject to the provisions of Section 2.3
hereof, Buyer has no right to purchase, and Seller has no obligation to sell,
less than all of the Property, it being the express agreement and understanding
of Buyer and Seller that, as a material inducement to Seller and Buyer to enter
into this Agreement, Buyer has agreed to purchase, and Seller has agreed to
sell, all of the Property, subject to and in accordance with the terms and
conditions hereof.
2.3 Termination of Service Contracts. As more particularly set forth on Exhibit
D, certain of the Service Contracts have been designated by the Seller as
Service Contracts that may be terminated (collectively, the “Terminable Service
Contracts”) and certain of the Service Contracts have been designated by the
Seller as Service Contracts that may not be terminated (collectively, the
“Non-Terminable Service Contracts”). Buyer shall notify Seller in writing within
five (5) Business Days following the Effective Date as to those Terminable
Service Contracts which Buyer has elected to assume. Promptly after the
expiration of the Evaluation Period, Seller shall terminate all Terminable
Service Contracts other than the Terminable Service Contracts which Buyer has
elected to assume, effective as of the Closing Date or such later date as the
applicable Terminable Service Contract may provide. All Service Contracts which
are not terminated as of the Closing Date (including the Unicom Thermal
Technologies Inc. Service Contract, the Captivate Network Service Contract, all
other Non-Terminable Service Contracts, the Terminable Service Contracts which
Buyer has elected to assume, and the Terminable Service Contracts where notice
of termination has occurred prior to the Closing but such termination is not yet
effective) shall be deemed to be additional assumed Service Contracts. Seller
shall be responsible for all termination fees payable hereunder in connection
with the termination of the Terminable Service Contracts which Buyer has elected
not to assume in accordance with this Section 2.3. At Closing, Buyer shall
receive a credit in the amount of $600,000 in connection with the assumption of
the Unicom Thermal Technologies Inc. Service Contract and a credit in the amount
of $40,000 in connection with the assumption of the Captivate Network Service
Contract.
Agreement of Sale and Purchase

 

8



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION
3.1 Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be ONE HUNDRED TWENTY-FOUR MILLION AND NO/100 DOLLARS ($124,000,000.00) in
lawful currency of the United States of America, payable as provided in
Section 3.3. No portion of the Purchase Price shall be allocated to the Personal
Property.
3.2 Assumption of Obligations. As additional consideration for the purchase and
sale of the Property, at Closing Buyer will (a) assume and perform all of the
covenants and obligations of Seller and Seller’s predecessors in title pursuant
to the Leases (including covenants and obligations relating to any Security
Deposits) that arise (x) on or after the Closing Date, or (y) to the extent
Seller credits Buyer at Closing with the costs of performing such covenants and
obligations, before the Closing Date, and (b) assume and agree to discharge,
perform and comply with each and every liability, duty, covenant, debt or
obligation of Seller and Seller’s predecessors in title resulting from, arising
out of, or in any way related to any Service Contracts, Licenses and Permits or
Other Intangibles that arises (x) on or after the Closing Date, or (y) to the
extent Seller credits Buyer at Closing with the costs of performing such
covenants and obligations, before the Closing Date. Buyer hereby indemnifies and
holds Seller harmless from and against any and all claims, liens, damages,
demands, causes of action, liabilities, lawsuits, judgments, losses, costs and
expenses (including attorneys’ fees and expenses) asserted against or incurred
by Seller arising out of the failure of Buyer to perform its obligations
pursuant to this Section 3.2. The provisions of this Section 3.2 shall survive
Closing without limitation.
3.3 Method of Payment of Purchase Price. No later than 1:00 p.m. Central Time on
the day that is two (2) Business Days prior to the Closing Date (or such later
time and date as Seller shall direct Buyer at least five (5) Business Days prior
to the Closing Date) and in order to enable Seller to defease its existing loan
on the Property, Buyer shall deliver to Escrow Agent for payment to Seller in
accordance with the terms of this Agreement, the Purchase Price (less the
Earnest Money), together with all other costs and amounts to be paid by Buyer at
the Closing pursuant to the terms of this Agreement (“Buyer’s Costs”), by
Federal Reserve wire transfer of immediately available funds to the account of
Escrow Agent. In consideration of the early funding by Buyer, Seller shall give
Buyer a credit at Closing in an amount equal to interest at the rate of 6% per
annum on the cash balance of the Purchase Price for the period commencing on the
date the Purchase Price is deposited with the Escrow Agent and continuing until
the Closing Date. Escrow Agent, following authorization and instruction by the
parties at Closing, shall (a) pay to Seller by Federal Reserve wire transfer of
immediately available funds to an account or accounts designated by Seller, the
Purchase Price, less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement, (b) pay to the appropriate payees out
of the proceeds of Closing payable to Seller all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement, and (c) pay Buyer’s
Costs to the appropriate payees at Closing pursuant to the terms of this
Agreement.
3.4 Failure to Execute. In the event this Agreement is not executed by Buyer and
received and executed by Seller (a facsimile or email copy of the executed
signature pages with overnight delivery of the original signed Agreement to
Seller’s counsel will be deemed received by Seller) by 5:00 p.m. Central Time on
August 11, 2008, this Agreement shall become null and void.
Agreement of Sale and Purchase

 

9



--------------------------------------------------------------------------------



 



ARTICLE IV
EARNEST MONEY
4.1 Earnest Money. Within one (1) Business Day following the Effective Date,
Buyer shall deposit with Escrow Agent the sum of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00) (the “Initial Deposit”) in good
funds, either by certified bank or cashier’s check or by federal wire transfer.
If Buyer does not exercise the right to terminate this Agreement in accordance
with Section 5.3 or Section 6.3 hereof, Buyer shall, on or before 5:00 p.m.
Central Time on the first Business Day immediately following the expiration of
the Evaluation Period, deposit with the Escrow Agent the additional sum of Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (the
“Additional Deposit”) in good funds, either by certified bank or cashier’s check
or by federal wire transfer as an additional deposit under this Agreement. The
Escrow Agent shall hold the Initial Deposit and the Additional Deposit in escrow
in an interest-bearing account of the type generally used by Escrow Agent
pursuant to standard strict joint order escrow instructions to be executed by
Seller and Buyer. The Initial Deposit and the Additional Deposit, together with
all interest earned on such sums, are herein referred to collectively as the
“Earnest Money.” All interest accruing on such sums shall become a part of the
Earnest Money and shall be distributed as Earnest Money in accordance with the
terms of this Agreement. If Buyer does not exercise the right to terminate this
Agreement in accordance with Section 5.3 or Section 6.3 hereof, and if Buyer
fails to deliver the Additional Deposit to the Escrow Agent within the time
period specified above, this Agreement shall terminate automatically at 5:00
p.m. Central Time on the first Business Day following the expiration of the
Evaluation Period, the Escrow Agent shall deliver the Initial Deposit to Seller
promptly thereafter and neither party shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.
Time is of the essence for the delivery of Earnest Money under this Agreement.
4.2 Designation of Certifying Person. In order to assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(the “Code”), and any related reporting requirements of the Code, the parties
hereto agree as follows:
(a) The Escrow Agent agrees to assume all responsibilities for information
reporting required under Section 6045(e) of the Code, and Seller and Buyer
hereby designate the Escrow Agent as the person to be responsible for all
information reporting under Section 6045(e) of the Code (the “Certifying
Person”).
(b) Seller and Buyer each hereby agree:
(i) to provide to the Certifying Person all information and certifications
regarding such party, as reasonably requested by the Certifying Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii) to provide to the Certifying Person such party’s taxpayer identification
number and a statement in such form as may be requested by the Certifying
Person, signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Certifying Person is
correct.
Agreement of Sale and Purchase

 

10



--------------------------------------------------------------------------------



 



ARTICLE V
INSPECTION OF PROPERTY
5.1 Evaluation Period. For a period ending at 5:00 p.m. Central Time on
August 29, 2008 (the “Evaluation Period”), Buyer and its authorized agents and
representatives (for purposes of this Article V, the “Licensee Parties”) shall
have the right, subject to the rights of any Tenants, to enter upon the Real
Property at all reasonable times during normal business hours to perform an
inspection of the Property. Buyer will provide to Seller notice of the intention
of Buyer or the other Licensee Parties to enter the Real Property at least one
full Business Day prior to such intended entry and specify the intended purpose
therefor and the inspections and examinations contemplated to be made and with
whom any Licensee Party will communicate. Buyer shall not communicate with or
contact any of the Tenants, any lender of Seller or any of the Authorities
without the prior written consent of Seller, which consent shall not be
unreasonably withheld or delayed. At Seller’s option, Seller may be present for
any such entry, inspection examination or communication. Notwithstanding
anything to the contrary contained herein, no physical testing or sampling shall
be conducted during any such entry by Buyer or any Licensee Party upon the Real
Property without Seller’s specific prior written consent.
5.2 Document Review.
(a) Within two (2) Business Days of the Effective Date, Seller shall deliver to
Buyer copies of the following (collectively, the “Documents”): (i) the most
recent rent roll statement with respect to the Property prepared by Seller, in
the form and containing such information as customarily maintained by Seller
from time to time, together with copies of all Leases referenced on such rent
roll and copies of any subleases or amendments relating thereto and Tenant
correspondence in Seller’s possession; (ii) the Existing Surveys; (iii) all
Service Contracts; (iv) Seller’s existing policies of title insurance; and
(v) any of the following items pertaining to the Property to the extent they
exist and are in Seller’s possession: copies of utility and real estate tax
bills for the current year and the immediately preceding calendar year; monthly
cashflow reports for the current year to date; copies of all engineering studies
and environmental audits, reports and studies, including any asbestos surveys,
in connection with the Property; copies of all plans and blueprints; the
Licenses and Permits; and any lists of Personal Property. Notwithstanding
anything to the contrary contained herein, (i) Buyer shall not have the right to
review or inspect materials not directly related to the leasing, maintenance
and/or management of the Property, including, without limitation, all of
Seller’s internal memoranda, financial projections, budgets, appraisals,
proposals for work not actually undertaken, accounting and tax records and
similar proprietary, elective or confidential information (the “Proprietary
Information”), and (ii) the Tenant correspondence files and copies of plans and
blueprints shall not be delivered to Buyer but shall be made available to Buyer
for inspection at the Property or at the office of the property manager for the
Property,.
Agreement of Sale and Purchase

 

11



--------------------------------------------------------------------------------



 



(b) Buyer acknowledges the Documents are proprietary and confidential in nature
and have been provided to Buyer solely to assist Buyer in determining the
desirability of purchasing the Property. Subject only to the provisions of
Article XII, Buyer agrees not to disclose the contents of the Documents or any
of the provisions, terms or conditions contained therein to any party outside of
Buyer’s organization other than its attorneys, partners, accountants, engineers,
consultants, lenders or investors (collectively, the “Permitted Outside
Parties”). Buyer further agrees that within its organization, or as to the
Permitted Outside Parties, the Documents will be disclosed and exhibited only to
those persons within Buyer’s organization or to those Permitted Outside Parties
who are responsible for determining the desirability of Buyer’s acquisition of
the Property, and Buyer shall be responsible for ensuring that such persons and
Permitted Outside Parties maintain the confidentiality of such Documents as
required by this Agreement and the Confidentiality Agreement. Buyer further
acknowledges that the Documents and other information relating to the leasing
arrangements between Seller and Tenants are proprietary and confidential in
nature. Buyer agrees not to divulge the contents of such Documents and other
information except in strict accordance with the confidentiality standards set
forth in this Section 5.2 and Article XII. In permitting Buyer and the Permitted
Outside Parties to review the Documents and other information to assist Buyer,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created by Seller, and any
such claims are expressly rejected by Seller and waived by Buyer, and Buyer
shall be responsible for ensuring that the Permitted Outside Parties also agree
to such waiver.
(c) Buyer acknowledges that some of the Documents may have been prepared by
third parties, including the property manager, and may have been prepared prior
to Seller’s ownership of the Property. Buyer hereby acknowledges that Seller has
not made and does not make any representation or warranty regarding the truth,
accuracy or completeness of the Documents or the sources thereof except as
otherwise specifically set forth in this Agreement. Seller has not undertaken
any independent investigation as to the truth, accuracy or completeness of the
Documents and is providing the Documents solely as an accommodation to Buyer.
Seller shall cooperate with Buyer to satisfy Buyer’s reasonable requests for
additional due diligence information.
5.3 Entry and Inspection Obligations; Termination of Agreement.
(a) Buyer agrees that in entering upon and inspecting the Property, Buyer and
the other Licensee Parties will not disturb the Tenants or interfere with the
use of the Property in a manner that violates the terms of the Leases; interfere
with the operation and maintenance of the Real Property or Improvements; damage
any part of the Property or any personal property owned or held by Tenants or
any other person or entity; injure or otherwise cause bodily harm to Seller or
any Tenant, or to any of their respective agents, guests, invitees, contractors
and employees, or to any other person or entity; permit any liens to attach to
the Real Property by reason of the exercise of Buyer’s rights under this
Article V; or reveal or disclose any information obtained concerning the
Property and the Documents to anyone outside Buyer’s organization, except in
Agreement of Sale and Purchase

 

12



--------------------------------------------------------------------------------



 



accordance with the confidentiality standards set forth in Section 5.2(b) and
Article XII. Buyer will, and shall cause its contractors to, maintain
comprehensive general liability (occurrence) insurance on terms and in amounts
reasonably satisfactory to Seller and Workers’ Compensation insurance in
statutory limits, and, if Buyer or any Licensee Party performs any physical
inspection or sampling at the Real Property, in accordance with Section 5.1,
Buyer shall maintain (if applicable), and shall cause the relevant Licensee
Parties to maintain, errors and omissions insurance and contractor’s pollution
liability insurance on terms and in amounts acceptable to Seller. In each case
(other than with respect to Worker’s Compensation insurance), such policies
shall insure Seller, Buyer, and such other parties as Seller shall reasonably
request, and Buyer shall deliver to Seller evidence of insurance verifying such
coverage prior to entry upon the Real Property or Improvements. Buyer shall also
(i) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; (ii) cause any inspection to be
conducted in accordance with standards customarily employed in the industry and
in compliance with all Governmental Regulations; (iii) at Seller’s request,
furnish to Seller copies of any studies, reports or test results received by
Buyer regarding the Property, promptly after such receipt, in connection with
such inspection; and (iv) restore the Real Property and Improvements to the
condition in which the same were found before any such entry upon the Real
Property and inspection or examination was undertaken. Notwithstanding anything
herein to the contrary, Buyer shall continue to have access to the Real
Property, the Tenants and the Authorities at all times prior to the Closing,
subject to this Article 5; provided, however, that in no event shall Buyer have
any right to terminate or otherwise modify its obligations hereunder as a result
of any such further access to the Property after the expiration of the
Evaluation Period.
(b) Buyer hereby indemnifies, defends and holds Seller, Seller’s Affiliates, and
the agents, directors, partners, members, officers, employees, successors and
assigns of each of them (collectively, the “Seller Parties”) harmless from and
against any and all liens, claims, causes of action, damages, liabilities,
demands, suits, and obligations to third parties, together with all losses,
penalties, costs and expenses relating to any of the foregoing (including but
not limited to court costs and reasonable attorneys’ fees), arising out of any
inspections, investigations, examinations, samplings or tests conducted by Buyer
or any of the Licensee Parties, whether prior to or after the date hereof, with
respect to the Property or any violation of the provisions of this Article V,
except to the extent that such losses are attributable to the negligence of
Seller or the Seller Parties. Notwithstanding anything contained herein to the
contrary, Buyer shall have no liability to Seller for any claim, demand, damage,
loss or action, including without limitation, any claim for diminution in value
of the Property or for environmental remediation or clean up costs in connection
with the fact that any adverse physical condition, title defect or other defect
with respect to the Property has been disclosed by Buyer’s inspections of the
Property, except to the extent such adverse physical condition, title defect or
other defect was actually caused by Buyer or any Licensee Parties or exacerbated
in any material respect by the negligence or willful misconduct of Buyer or any
Licensee Parties.
Agreement of Sale and Purchase

 

13



--------------------------------------------------------------------------------



 



(c) If, on or before the expiration of the Evaluation Period, Buyer determines,
after its inspection of the Documents, Real Property and Improvements, that
Buyer does not want to proceed with the transaction as set forth in this
Agreement for any reason or no reason, Buyer shall have the right to terminate
this Agreement by providing written notice to Seller which is received by Seller
prior to the expiration of the Evaluation Period. If before the end of the
Evaluation Period, Buyer fails to give Seller such written notice, then Buyer
shall be deemed to have elected to waive its rights to terminate this Agreement
pursuant to this Section 5.3(c). In the event Buyer timely terminates this
Agreement in accordance with this Section 5.3(c), Buyer shall have the right to
receive a refund of the Earnest Money, together with all interest which has
accrued thereon, and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other. In the event this Agreement is terminated,
Buyer shall return to Seller all copies Buyer has made of the Documents and all
copies of any studies, reports or test results regarding any part of the
Property obtained by Buyer, before or after the execution of this Agreement, in
connection with Buyer’s inspection of the Property (collectively, the “Buyer
Information”) promptly following the time this Agreement is terminated for any
reason.
5.4 Estoppel Certificates.
(a) As a condition to Buyer’s obligation to close the transaction contemplated
by this Agreement, Seller shall deliver to Buyer no later than four (4) Business
Days before the Closing Date, Acceptable Estoppels (as hereinafter defined) from
those Tenants whose Leases will continue after Closing and which represent at
least eighty percent (80%) of the occupied square footage of the Improvements
(the “Required Percentage”), provided, however, that all Major Tenants shall be
included as part of the Required Percentage. Such estoppel certificates shall be
substantially in the form of Exhibit C-1 attached hereto with any reasonable
revisions to such form as Buyer’s prospective lender may request not less than
five (5) days prior to the expiration of the Evaluation Period (the “Approved
Form”); provided, however, that if any Tenant is required or permitted under the
terms of its Lease to provide a different form of estoppel, provide less
information or to otherwise make different statements in a certification of such
nature than are set forth on the Approved Form, then Buyer shall accept any such
alternate form. An executed estoppel certificate in the form described above
which is dated no earlier than the expiration of the Evaluation Period and to
which Buyer does not reasonably object, after taking into consideration any
Seller Estoppel Cure (as hereinafter defined), is hereinafter referred to as an
“Acceptable Estoppel”. Buyer agrees that it shall not be reasonable to object to
any estoppel which is substantially in the Approved Form and which is consistent
with the Leases and the Rent Roll. Further, in no event shall the insertion by a
Tenant of “knowledge” qualifiers be grounds for Buyer to reject said estoppel as
not being an Acceptable Estoppel in compliance with this Section 5.4.
Agreement of Sale and Purchase

 

14



--------------------------------------------------------------------------------



 



(b) Seller shall deliver to Buyer the proposed estoppel certificates for each
Tenant not less than ten (10) days prior to the expiration of the Evaluation
Period, and Buyer shall review and approve the same on or before the expiration
of the Evaluation Period. Failure to notify Seller of any objections to a
proposed estoppel certificate prior to the expiration of the Evaluation Period
shall result in the form of such proposed estoppel certificate being deemed to
be approved by Buyer. Upon such approval (or deemed approval), Seller shall
deliver the estoppel certificates to the Tenants. A copy of each executed
estoppel certificate shall be delivered by Seller to Buyer promptly after Seller
receives such estoppel certificate from a Tenant. All executed estoppel
certificates delivered to Buyer shall be deemed to be Acceptable Estoppels
unless Buyer has notified Seller in writing, within three (3) Business Days
after receipt of same, of Buyer’s reasonable objections to any such executed
estoppel certificate (a “Rejection Notice”). Failure to so timely notify Seller
shall result in an estoppel certificate being deemed to constitute an Acceptable
Estoppel. If Buyer timely delivers a Rejection Notice, Seller may, at its option
but without any obligation, elect to cure such estoppel deficiencies prior to
Closing (including, but not limited to, giving Buyer a credit against the
Purchase Price or providing Buyer an indemnity reasonably acceptable to Seller
and Buyer relating to any such deficiency) (a “Seller Estoppel Cure”) by
providing written notice of such election within two (2) Business Days after
Seller’s receipt of a Rejection Notice. If Seller fails to provide such notice,
it shall be deemed that Seller has elected not to cure the estoppel deficiencies
and such estoppel certificate shall not be included in the calculation of the
Required Percentage unless such deficiency is later remedied. Seller shall use
reasonable efforts to obtain and deliver to Buyer estoppel certificates from the
Tenants of the Property whose Leases will continue after the Closing.
(c) If Seller has not delivered the Required Percentage of Acceptable Estoppels
as provided for herein, Seller shall have the right, but not the obligation,
exercisable in its sole discretion, to provide Buyer with a certificate in the
form of Exhibit C-2 attached hereto, on or prior to the Closing Date, for
Tenants occupying, in the aggregate, no more than five percent (5%) of the
occupied square footage of the Improvements, and such Seller’s certificates
shall apply against the Required Percentage. In such event, Seller shall have
the right, on a post-Closing basis, to continue to obtain estoppel certificates
from Tenants to reach the Required Percentage. Seller’s liability under such
Seller’s certificate(s) (i) shall expire and be of no further force and effect
as of the earlier of (A) twelve (12) months following the Closing Date, and
(B) with respect to each statement covered by such Sellers’ certificate, the
date that Buyer receives an estoppel certificate from such Tenant with a
representation which is not inconsistent with the Sellers’ certificate, and (ii)
shall be limited by Section 8.4.
(d) In no event shall Seller incur any liability in connection with failing to
obtain the Required Percentage of estoppel certificates. In such event, Buyer’s
sole remedy is that Buyer may, by giving Seller and Escrow Agent written notice
on or before the Closing Date, terminate this Agreement, in which event the
Earnest Money shall be returned to Buyer and neither Buyer nor Seller shall have
any further liability or obligation hereunder except for the Termination
Surviving Obligations.
Agreement of Sale and Purchase

 

15



--------------------------------------------------------------------------------



 



5.5 SALE “AS IS”. Except as otherwise expressly set forth in this Agreement,
neither Seller nor any of Seller’s Affiliates nor any other person is making,
and Seller specifically disclaims, any representation, warranty or assurance
whatsoever to Buyer, either express or implied, with respect to the status of
title to or the maintenance, repair, condition, design or marketability of the
Property, or any portion thereof, including but not limited to (a) any implied
or express warranty of merchantability, (b) any implied or express warranty of
fitness for a particular purpose, (c) any implied or express warranty of
conformity to models or samples of materials, (d) any rights of Buyer under
appropriate statutes to claim diminution of consideration, (e) any claim by
Buyer for damages because of defects, whether known or unknown, with respect to
the Improvements or the Personal Property, (f) the financial condition or
prospects of the Property and (g) the compliance or lack thereof of the Real
Property or the Improvements with governmental regulations, including without
limitation Environmental Laws, now existing or hereafter enacted or promulgated,
it being the express intention of Seller and Buyer that, except as expressly set
forth in this Agreement, the Property will be conveyed and transferred to Buyer
in its present condition and state of repair, “AS IS, WHERE IS, WITH ALL
FAULTS.”
(a) Buyer represents that it is a knowledgeable, experienced and sophisticated
buyer of real estate, and that it is relying solely on its own expertise and
that of Buyer’s consultants in purchasing the Property. Buyer has been given a
sufficient opportunity to conduct and has conducted or will conduct such
inspections, investigations and other independent examinations of the Property
and related matters as Buyer deems necessary, including but not limited to the
physical and environmental conditions thereof, and will rely upon same and not
upon any statements of Seller (excluding the matters represented by Seller in
Sections 8.1 and 8.2 hereof) nor of any officer, director, employee, agent or
attorney of Seller. Upon Closing, Buyer will assume the risk that adverse
matters, including, but not limited to, adverse physical and environmental
conditions, may not have been revealed by Buyer’s inspections and
investigations. Seller is not liable or bound in any manner by any oral or
written statements, representations or information pertaining to the Property
furnished by any real estate broker, agent, employee or other person, unless the
same are specifically set forth or referred to herein. Buyer acknowledges that
the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and any
faults, liabilities, defects or other adverse matters that may be associated
with the Property. Buyer, with Buyer’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement and understands the
significance of each and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement, and that Seller would not
have agreed to sell the Property to Buyer for the Purchase Price without the
disclaimers and other agreements set forth in this Agreement.
(b) Buyer and Buyer’s Affiliates further covenant and agree not to sue Seller
and the Seller Parties and release Seller and the Seller Parties of and from and
waive any claim or cause of action, including without limitation any strict
liability claim or cause of action, that Buyer or Buyer’s Affiliates may have
against Seller or the Seller Parties under any Environmental Law, now existing
or hereafter enacted or promulgated, relating to environmental matters or
environmental conditions in, on, under, about or migrating from or onto the
Property, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, or by virtue of any common law right,
now existing or hereafter created, related to environmental conditions or
environmental matters in, on, under, about or migrating from or onto the
Property, except to the extent that such claim or cause of action is the result
of the material inaccuracy (if any) of Seller’s representations under
Section 8.2 hereof (as limited by Section 8.4 hereof). The terms and conditions
of this Section 5.5 will expressly survive the termination of this Agreement or
the Closing, as the case may be and will not merge with the provisions of any
Closing documents.
Agreement of Sale and Purchase

 

16



--------------------------------------------------------------------------------



 



5.6 SNDA’s. Upon the written request of Buyer, Seller agrees to forward, at no
cost to Seller and solely as an accommodation to Buyer, Buyer’s lender’s form of
Subordination, Non-Disturbance and Attornment Agreement to each tenant. However,
it is expressly understood and agreed that the receipt of one or more
Subordination, Non-Disturbance and Attornment Agreements in any form executed by
tenants shall not be a condition to Buyer’s obligation to proceed with the
Closing under this Agreement.
ARTICLE VI
TITLE AND SURVEY MATTERS
6.1 Surveys and Title Commitments.
(a) Within two (2) Business Days after the Effective Date, Seller shall deliver
to Buyer a copy of the existing survey of the Real Property (the “Existing
Survey”). If Buyer desires to update the Existing Survey, Buyer shall cause the
Existing Survey to be updated (the “Updated Survey”) and deliver copies thereof
to Seller at Buyer’s sole cost.
(b) Seller shall cause the Title Company to furnish to Buyer, no later than
three (3) Business Days after the Effective Date, a preliminary title commitment
to issue an ALTA owner’s policy of title insurance with respect to the Property
along with a legible copy of each instrument listed as an exception therein
(collectively, the “Title Commitment”).
6.2 Survey and Title Review. Within ten (10) days of the receipt by Buyer of the
later of the Title Commitment or the Existing Survey (but in no event later than
five (5) Business Days prior to the expiration of the Evaluation Period) (the
“Title Objection Date”), Buyer shall notify Seller in writing of any matters
appearing on the Title Commitment or the Existing Survey that are objectionable
to Buyer (the “Title Objections”). If Buyer does not so notify Seller of its
Title Objections on or before 5:00 p.m. Central Time on the Title Objection
Date, Buyer shall be deemed to have accepted all matters referenced in the Title
Commitment and all matters shown on the Existing Survey. Any matters contained
in the Title Commitment and all matters shown on the Existing Survey to which
Buyer does not object shall be deemed to be additional Permitted Exceptions.
Buyer shall have three (3) Business Days from receipt of the Updated Survey (but
in any event not later than five (5) Business Days prior to the expiration of
the Evaluation Period) (the “Updated Survey Objection Date”) to notify Seller in
writing of any new matters not appearing in the Existing Survey that are
objectionable to Buyer (“New Survey Objections”). If Buyer does not notify
Seller of any New Survey Objections on or before 5:00 p.m. Central Time on the
Updated Survey Objection Date, Buyer shall be deemed to have accepted all
matters shown on the Updated Survey. Any matters shown on the Updated Survey to
which Buyer does not object shall be deemed to be additional Permitted
Exceptions.
Agreement of Sale and Purchase

 

17



--------------------------------------------------------------------------------



 



6.3 Title Defect. In the event Seller receives any Title Objections or New
Survey Objections (collectively and individually, a “Title Defect”), Seller may
elect (but shall not be obligated) to attempt to remove, or cause to be removed
at its expense, any such Title Defect and shall give Buyer notice within three
(3) Business Days of receipt of such Title Objections (but in any event not
later than three (3) Business Days prior to the expiration of the Evaluation
Period), of Seller’s intention to cure any Title Defects. In the event that
Seller elects not to attempt to cure any Title Defect, Buyer may elect, as its
sole and exclusive remedy therefore, to either (a) terminate this Agreement by
giving written notice to Seller and Escrow Agent on or before the end of the
Evaluation Period, in which event the Earnest Money shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for the Termination Surviving Obligations, or (b) waive such Title
Defects, in which event such Title Defects shall be deemed additional “Permitted
Exceptions” and the Closing shall occur as herein provided without any reduction
of or credit against the Purchase Price. Notwithstanding the foregoing, Seller
will be obligated to cure exceptions to title to the Property relating to liens
and security interests securing any financings to Seller, and any mechanic’s
liens resulting from work at the Property commissioned by Seller.
6.4 Title Policy. At Closing, the Title Company shall issue to Buyer or be
irrevocably committed to issue to Buyer an extended coverage ALTA owner’s form
title policy or policies (collectively, the “Title Policy”), in the amount of
the Purchase Price, insuring that fee simple (or leasehold, as applicable) title
to the Real Property is vested in Buyer subject only to the Permitted
Exceptions. Buyer shall be entitled to request that the Title Company provide
such endorsements to the Title Policy as Buyer may reasonably require, provided
that (a) such endorsements shall be at no cost to, and shall impose no
additional liability on, Seller, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the transaction contemplated by this Agreement
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer’s request. Seller shall have no
obligation to provide any affidavits, personal undertakings or title indemnities
to the Title Insurer respecting the issuance of the Title Policy or any
endorsements to the Title Policy; provided, that Seller will provide the Title
Insurer with a customary ALTA statement, personal undertaking or owner’s
affidavit (collectively, an “Owner’s Affidavit”), in form and substance
reasonably acceptable to Seller, which will permit the Title Insurer to remove
the standard “mechanics lien” and “GAP” exceptions.
Agreement of Sale and Purchase

 

18



--------------------------------------------------------------------------------



 



ARTICLE VII
INTERIM OPERATING COVENANTS
7.1 Interim Operating Covenants. Seller covenants to Buyer that Seller will:
(a) Operations. From the Effective Date until Closing or earlier termination of
this Agreement, continue to operate, manage and maintain the Property in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, including, but not limited to, complying with the
material terms of the Leases, subject to ordinary wear and tear and further
subject to Article XI of this Agreement.
(b) Leases. From the Effective Date through the expiration of the Evaluation
Period, Seller will keep Buyer apprised of leasing activities involving the
Property. From the Effective Date through the expiration of the Evaluation
Period, Seller shall notify Buyer in writing (and provide copies of such New
Lease Agreements) prior to entering into any new Leases and amendments to
existing Leases (including, but not limited to, any renewals or expansions of
existing Leases pursuant to existing options exercised after the Effective Date
(a “Lease Option Exercise”)) (any of the foregoing, a “New Lease Agreement”)
relating to the Property. Buyer shall have three (3) Business Days after receipt
of any such notice within which to notify Seller in writing of Buyer’s approval
or disapproval of any New Lease Agreement; provided, however, that Buyer shall
have no right to disapprove of any Lease Option Exercise. If Buyer timely
notifies Seller that Buyer disapproves of any New Lease Agreement and if Seller
notifies Buyer in writing that Seller elects to proceed with such New Lease
Agreement notwithstanding Buyer’s disapproval, then this Agreement shall be
automatically terminated and the Earnest Money shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for the Termination Surviving Obligations. If Buyer timely notifies
Seller that Buyer disapproves of any New Lease Agreement and Seller does not
notify Buyer in writing that Seller elects to proceed with such New Lease
Agreement notwithstanding such disapproval, then Seller shall not enter into
such New Lease Agreement and the Closing shall occur as herein provided. If
Buyer fails to notify Seller of its disapproval of any New Lease Agreement
within three (3) Business Days after Buyer receives a copy thereof, Buyer shall
be deemed to have approved such New Lease Agreement. Following expiration of the
Evaluation Period, Seller shall not enter into any New Lease Agreement without
first obtaining Buyer’s written approval, which may be given or withheld in
Buyer’s sole discretion.
(c) Compliance with Governmental Regulations. From the Effective Date until
Closing or earlier termination of this Agreement, not knowingly take any action
that would result in a failure to comply in all material respects with all
Governmental Regulations applicable to the Property, it being understood and
agreed that prior to Closing, Seller will have the right to contest any such
Governmental Regulations.
(d) Service Contracts. From the Effective Date through the expiration of the
Evaluation Period, notify Buyer of any new Service Contracts or amendments to
existing Service Contracts and provide copies thereof to Buyer. Following the
expiration of the Evaluation Period until Closing or earlier termination of this
Agreement, Seller shall not enter into any new Service Contracts or amend any
existing Service Contracts without Buyer’s prior written consent, which shall
not be unreasonably withheld, delayed or conditioned and shall be deemed to have
been given if Buyer fails to notify Seller of any objections thereto within
three (3) Business Days after Buyer receives a copy of such new Service Contract
or amendment; provided, however, that if such new Service Contracts or Service
Contracts that are being amended will be fully performed by Seller on or before
the Closing Date, Buyer’s consent shall not be required.
Agreement of Sale and Purchase

 

19



--------------------------------------------------------------------------------



 



(e) Notices. To the extent received by Seller, from the Effective Date until
Closing or earlier termination of this Agreement, promptly deliver to Buyer
copies of written default notices, notices of lawsuits and notices of violations
affecting the Property.
7.2 Management Agreements. Seller shall terminate any leasing and/or management
agreements with the property managers with respect to the Property effective as
of the Closing Date and pay any and all costs and expenses of termination
thereof.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
8.1 General Seller’s Representations and Warranties. Subject to the information
disclosed in the Documents and to the limitations set forth in Section 8.4 of
this Agreement, Seller hereby represents and warrants to the Buyer, as of the
date hereof and, except as otherwise limited in this Agreement (including, but
not limited to, Section 8.4 below), as of the Closing Date, as follows:
(a) Organization. Seller is a limited liability company, duly organized and
validly existing under the laws of the State of Delaware.
(b) Authority. The execution and delivery of this Agreement and the performance
of Seller’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller.
(c) Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby do not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, and any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Seller is a party or by which
it is bound.
(d) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code.
(e) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained or made) in connection with
the execution and delivery of this Agreement by Seller or the performance by
Seller of the transactions contemplated hereby which, if not obtained or made,
would reasonably be expected to prevent or delay in any material respect the
consummation of this Agreement or any of the transactions contemplated by this
Agreement or in the documents contemplated to be executed hereunder, or
otherwise prevent Seller from performing its obligations hereunder in any
material respect.
Agreement of Sale and Purchase

 

20



--------------------------------------------------------------------------------



 



8.2 Representations and Warranties of the Seller as to the Property. Subject to
the information disclosed in the Documents and matters of public record relating
to or in connection with the Properties and subject to the limitations set forth
in Section 8.4 of this Agreement, Seller hereby represents and warrants to the
Buyer, as of the date hereof and as of the Closing Date, as follows:
(a) Service Contracts. The Service Contracts listed on Exhibit D are the only
Service Contracts related to the Property. A true, correct and complete copy of
each of the Service Contracts has been delivered or made available to Buyer.
Seller has received no written claim of default under a Service Contract, and to
Seller’s Knowledge, none of the other parties to any Service Contracts is in
default thereunder.
(b) Leases. The Leases set forth on the rent roll attached hereto as Exhibit E
(the “Rent Roll”) constitute all Leases affecting the Property owned by Seller.
A true, correct and complete copy of each of Lease has been delivered or made
available to Buyer. Except as set forth on the Rent Roll, Seller has received no
written claim of default by Seller under a Lease, and to Seller’s Knowledge,
none of the other parties to any Lease is in default thereunder beyond the
expiration of applicable notice and cure periods thereunder.
(c) Brokerage Commissions. To Seller’s Knowledge, there are no unpaid brokerage
commissions or finders’ fees payable by the landlord with respect to the current
or any renewal term of any of the Leases other than those set forth on Exhibit E
attached hereto and Seller has no agreement with any broker with respect to any
renewal or extension term or expansion of any Lease except as set forth on
Exhibit E.
(d) Condemnation. Seller has not received any written condemnation notice from
any Authority with respect to all or part of the Property.
(e) Litigation. Except as set forth on the Rent Roll, there are no legal
actions, suits or similar proceedings pending and served, or, to Seller’s
knowledge, threatened against Seller or the Property.
(f) Environmental Matters. Except as may be disclosed in the Documents, Seller
has received no written notice of the presence of any Hazardous Substances in,
on, under or about the Property (other than those customarily used in retail and
office building operations) or any existing violations of applicable
Environmental Laws with respect to the ownership, use, condition, or operation
of the Property by Seller.
(g) Employees. Seller has no employees with respect to the Property.
Agreement of Sale and Purchase

 

21



--------------------------------------------------------------------------------



 



(h) Personal Property. Seller owns the Personal Property free and clear of
liens, security interests and other encumbrances (other than liens, security
interests and encumbrances which will be released at Closing).
(i) Existing Lease Expenses. To Seller’s knowledge, after due investigation, the
Existing Lease Expenses as of the date of this Agreement are as listed on
Exhibit K attached hereto and made a part hereof.
8.3 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller, as of the date hereof and as of the Closing Date, the following:
(a) Organization. Buyer is a corporation, duly organized and validly existing
under the laws of the State of California.
(b) Authority. The execution and delivery of this Agreement and the performance
of Buyer’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Buyer, and this Agreement constitutes the legal,
valid and binding obligation of Buyer.
(c) Non-Contravention. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of or constitute a
default under the organizational documents of Buyer, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Buyer is a party or by which it is
bound.
(d) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Buyer or the performance by Buyer of
the transactions contemplated hereby.
(e) Bankruptcy. Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary in bankruptcy or suffered the filing of any
involuntary petition by the Buyer’s creditors (iii) suffered the appointment of
a receiver to take possession of all, or substantially all, of the Buyer’s
assets, which remains pending or (iv) suffered the attachment or other judicial
seizure of all, substantially all of the Buyer’s assets, which remains pending.
(f) Anti-Terrorism Law.
(i) None of Buyer or, to Buyer’s knowledge, Buyer’s Affiliates, is in violation
of Executive Order No. 13224 (Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism) (the
“Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Action of 2001,
Public Law 107-56 (collectively, the “Anti-Money Laundering and Anti-Terrorism
Laws”).
Agreement of Sale and Purchase

 

22



--------------------------------------------------------------------------------



 



(ii) None of Buyer or, to Buyer’s knowledge, Buyer’s Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii) None of Buyer or, to Buyer’s knowledge, Buyer’s Affiliates or, without
inquiry, any of its brokers or other agents, in any capacity in connection with
the purchase of the Property (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person included in the lists set forth in the preceding paragraph, (B) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Money Laundering and Anti-Terrorism Laws.
(iv) Buyer understands and acknowledges that Seller may become subject to
further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may reasonably be requested by
Seller, for the purpose of: (A) carrying out due diligence as may be required by
applicable law to establish Buyer’s identity and source of funds;
(B) maintaining records of such identities and sources of funds, or
verifications or certifications as to the same; and (C) taking any other actions
as may be required to comply with and remain in compliance with anti-money
laundering regulations applicable to Buyer.
(v) Neither Buyer, nor any person controlling or controlled by Buyer, is a
country, territory, individual or entity named on a Government List, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable anti-money laundering or anti-bribery laws and regulations (including
funds being derived from any person, entity, country or territory on a
Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).
Agreement of Sale and Purchase

 

23



--------------------------------------------------------------------------------



 



8.4 Limitations on Liability and Representations and Warranties.
(a) The representations and warranties of Seller set forth in Sections 8.1 and
8.2, together with Seller’s liability for any breach before Closing of any of
Seller’s interim operating covenants under Article VII, will survive the Closing
for a period of nine (9) months. The Closing Surviving Obligations will survive
Closing for twelve (12) months unless a different period is otherwise provided
in this Agreement. All other representations, warranties, covenants and
agreements made or undertaken by Seller under this Agreement, unless otherwise
specifically provided herein, will not survive the Closing Date but will be
merged into the Deed and other Closing documents delivered at the Closing.
(b) Buyer will not have any right to bring any action against Seller as a result
of any untruth or inaccuracy of such representations and warranties, or any such
breach, unless and until the aggregate amount of all liability and losses
arising out of any such untruth or inaccuracy, or any such breach, exceeds
$250,000.00 In addition, in no event will Seller’s liability for all such
breaches exceed, in the aggregate, $2,000,000.00.
(c) Notwithstanding anything to the contrary contained in this Agreement, (i) if
at the time of its execution of this Agreement, Buyer has knowledge that there
exists any specific breach of or inaccuracy of any representation or warranty
made by Seller in this Agreement, then Seller shall have no liability hereunder
by reason of that specific breach or inaccuracy, and that representation or
warranty will be considered modified for the purposes of this Agreement to
reflect the facts or circumstances that constitute or give rise to that specific
breach or inaccuracy, and (ii) Seller shall have no liability with respect to
any of its representations, warranties and covenants herein if, prior to the
Closing, Buyer has actual knowledge of any breach of a representation, warranty
or covenant of Seller herein, or Buyer obtains knowledge (from whatever source,
including, without limitation, any tenant estoppel certificates or any of the
Documents, as a result of Buyer’s due diligence, the inclusion of any
information in or written disclosure by Seller or Seller’s agents and employees)
that contradicts any of Seller’s representations and warranties herein, and
Buyer nevertheless consummates the transaction contemplated by this Agreement.
(d) For purposes of this Agreement and any document delivered at Closing,
whenever the phrase “to Seller’s knowledge,” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to refer to facts within
the actual knowledge only of Jeffrey A. Patterson, President and Chief Executive
Officer of Prime Group Realty Trust, Paul Del Vecchio, Executive Vice President,
Capital Markets of Prime Group Realty Trust, and Penny Higgs, the property
manager with day to day responsibility for management of the Property, and no
others, at the times indicated only, without duty of inquiry whatsoever (except
as otherwise noted). Buyer acknowledges that the individuals named above are
named solely for the purpose of defining and narrowing the scope of Seller’s
knowledge and not for the purpose of imposing any liability on or creating any
duties running from such individuals to Buyer. Buyer covenants that it will
bring no action of any kind against such individuals, any shareholder, partner
or member of Seller, as applicable, or related to or arising out of these
representations and warranties.
Agreement of Sale and Purchase

 

24



--------------------------------------------------------------------------------



 



(e) All representations and warranties of Seller contained herein shall be
remade at the time of the Closing pursuant to Seller’s certificate as identified
in Section 10.2(j), except to the extent Seller discloses in such certificate
that any such representations and warranties are not true. In no event shall
Seller be liable to Buyer for, or be deemed to be in default hereunder by reason
of, any breach of representation or warranty which results from any change that
(i) occurs between the Effective Date and the date of Closing and (ii) is
expressly permitted under the terms of this Agreement or is beyond the
reasonable control of Seller to prevent; provided, however, that the occurrence
of a change which is not permitted hereunder and is beyond the reasonable
control of Seller to prevent shall, if materially adverse to Buyer, constitute
the non-fulfillment of the condition set forth in Section 9.1(b). If, despite
changes or other matters described in the certificate delivered pursuant to
Section 10.2(j), the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate.
(f) If the representations or warranties relating to the Leases set forth in
Section 8.2(b) or the Service Contracts set forth on Exhibit D and the status of
the Tenants or other parties thereunder contained herein were true in all
material respects as of the Effective Date, no change in circumstances or status
of the Tenants or other parties (e.g., defaults, bankruptcies, below-market
status or other adverse matters relating to such Tenant or other party)
occurring after the Effective Date, shall permit Buyer to terminate this
Agreement or constitute grounds for Buyer’s failure to close.
ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING
9.1 Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Buyer in its sole discretion:
(a) Seller shall have delivered to Escrow Agent all of the items required to be
delivered to Buyer pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 10.2.
(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Buyer).
(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
Agreement of Sale and Purchase

 

25



--------------------------------------------------------------------------------



 



(d) As of the Closing Date, the Title Company shall be prepared to deliver to
Buyer an initialed mark-up of the Title Commitment consistent with the
requirements for the Title Policy.
(e) The estoppel contingency set forth in Section 5.4 shall have been satisfied.
9.2 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing (or as otherwise provided) of all of the following
conditions, any or all of which may be waived by Seller in its sole discretion:
(a) Escrow Agent shall have received the Purchase Price as adjusted pursuant to,
and payable in the manner provided for, in this Agreement, and Buyer shall have
provided written authority to Escrow Agent to release such amount to Seller.
(b) Buyer shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 10.3.
(c) All of the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Seller).
(d) Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by Buyer
as of the Closing Date.
9.3 Failure of Condition. If any condition set forth in Section 9.1 or
Section 9.2 is not satisfied or waived on or before the Closing, then the party
to this Agreement whose obligations are conditioned upon the satisfaction of
such condition, so long as such party has acted in good faith and with due
diligence in performing its obligations hereunder and reasonably cooperating
with the other party in its performance hereunder, may (a) if such failure of
condition constitutes a default under this Agreement, pursue its remedies under
Article XIII, or (b) if such failure of condition does not constitute a default
under this Agreement, terminate this Agreement by written notice delivered at or
prior to the Scheduled Closing Date. Upon termination of this Agreement pursuant
to this Section 9.3, except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other.
Agreement of Sale and Purchase

 

26



--------------------------------------------------------------------------------



 



ARTICLE X
CLOSING
10.1 Closing. The consummation of the transaction contemplated by this Agreement
by delivery of documents and payments of money shall take place on the Scheduled
Closing Date at the offices of the Escrow Agent. At Closing, the events set
forth in this Article X will occur, it being understood that the performance or
tender of performance of all matters set forth in this Article X are mutually
concurrent conditions which may be waived by the party for whose benefit they
are intended. The acceptance of the Deed by Buyer shall be deemed to be full
performance and discharge of each and every agreement and obligation on the part
of Seller to be performed hereunder unless otherwise specifically provided
herein. Notwithstanding anything to the contrary contained herein, Seller shall
have the right to extend the Scheduled Closing Date for such period of time as
Seller shall reasonably determine to be necessary, but in no event to exceed
thirty (30) days, in order to complete the defeasance of the debt currently
encumbering the Property and/or in order to obtain the Required Percentage of
Acceptable Estoppels, by giving Buyer written notice thereof no later than three
(3) Business Days prior to the Closing Date.
10.2 Seller’s Closing Obligations. At the Closing, Seller will deliver to Buyer
the following documents:
(a) A special warranty deed in the form attached hereto as Exhibit F, duly
executed and acknowledged by Seller (the “Deed”), conveying to Buyer the Real
Property and the Improvements located thereon, subject only to the Permitted
Exceptions;
(b) A blanket assignment and bill of sale in the form attached hereto as
Exhibit G (the “Bill of Sale”), duly executed by Seller, assigning and conveying
to Buyer, without representation or warranty, title to the Personal Property;
(c) A counterpart original of an assignment and assumption of Seller’s interest,
as lessor, in the Leases and Security Deposits (including all original
instruments comprising non-cash Security Deposits and all necessary transfer
forms duly executed by Seller) in the form attached hereto as Exhibit H (the
“Assignment of Leases”), duly executed by Seller, conveying and assigning to
Buyer all of Seller’s right, title and interest, as lessor, in the Leases and
Security Deposits;
(d) A counterpart original of an assignment and assumption of Seller’s interest
in the Service Contracts and the Licenses and Permits in the form attached
hereto as Exhibit I (the “Assignment of Contracts”), duly executed by Seller,
conveying and assigning to Buyer all of Seller’s right, title, and interest, if
any, in the Service Contracts, the leasing commission agreements and the
Licenses and Permits;
(e) Written notices executed by Seller (to be countersigned by Buyer) and to be
addressed and mailed to the Tenants on the Closing Date by Buyer,
(i) acknowledging the sale of the Property to Buyer, (ii) acknowledging that
Buyer has received and that Buyer is responsible for the Security Deposit and
(iii) indicating that rent should thereafter be paid to Buyer and giving
instructions therefor (the “Tenant Notice Letters”);
(f) Evidence reasonably satisfactory to Buyer and Title Company that the person
executing the documents delivered by Seller pursuant to this Section 10.2 on
behalf of Seller has full right, power, and authority to do so;
(g) A certificate in the form attached hereto as Exhibit J (“Certificate as to
Foreign Status”) certifying that Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended;
Agreement of Sale and Purchase

 

27



--------------------------------------------------------------------------------



 



(h) [Reserved];
(i) Original copies of the state, county and city real estate transfer tax
declarations executed by Seller (which shall note that the Purchase Price
includes a reasonable amount of non-real estate components) (the “Tax
Declarations”);
(j) The Owner’s Affidavit referred to in Section 6.4 above;
(k) A certificate, dated as of the date of Closing confirming that the
representations and warranties of Seller contained in this Agreement are true
and correct in all material respects as of the date of Closing (with appropriate
modifications to reflect any changes therein including without limitation any
changes described in Section 8.4 hereof) or identifying any representation or
warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change;
(l) A “full payment certificate” from the City of Chicago Department of Water
Management;
(m) All keys to the Property and all original Leases, Licenses and Permits, the
Service Contracts in Seller’s possession (or copies where originals are not
available), all of which may remain on site at the Property and need not be
delivered to the location of the Closing; and
(n) Such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to carry out the
terms and intent of this Agreement.
10.3 Buyer’s Closing Obligations. On the Closing Date, Buyer, at its sole cost
and expense, will deliver the following items to Seller at Closing as provided
herein; provided, however, that Buyer acknowledges that Seller will be defeasing
the debt currently encumbering the Property and that, accordingly, the Purchase
Price must be delivered two (2) Business Days prior to the Closing Date as
provided in Section 3.3 above:
(a) The Purchase Price, after all adjustments are made as herein provided, by
Federal Reserve wire transfer of immediately available funds, in accordance with
the timing and other requirements of Section 3.3;
(b) A counterpart original of the Assignment of Leases, duly executed by Buyer;
(c) A counterpart original of the Assignment, duly executed by Buyer;
(d) The Tenant Notice Letters, duly executed by the Buyer;
(e) [Reserved];
(f) Counterpart originals of the Tax Declarations, duly executed by Buyer;
Agreement of Sale and Purchase

 

28



--------------------------------------------------------------------------------



 



(g) A counterpart original of the Closing Statement, duly executed by Buyer; and
(h) Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transaction which is the subject of this Agreement.
10.4 Prorations.
(a) Seller and Buyer agree to adjust, as of 11:59 p.m. Central Time on the day
preceding the Closing Date (the “Proration Time”), the following (collectively,
the “Proration Items”):
(i) Rentals, in accordance with Section 10.4(b) below;
(ii) Any prepaid rents;
(iii) Amounts payable under the Service Contracts;
(iv) Pre-paid expenses, if any; and
(v) All ad valorem real estate taxes. Ad valorem real estate taxes with respect
to the Property shall be prorated as of the Proration Time on a cash basis for
the calendar year in which the Closing occurs, regardless of the year for which
such taxes are assessed. Seller and Buyer acknowledge that real estate taxes in
Illinois are payable in a year arrears. Accordingly, for avoidance of doubt, if
the Closing occurs in calendar year 2008, the real estate taxes that shall be
prorated at Closing are the 2007 real estate taxes that are payable in 2008, and
there will be no proration with respect to the 2008 taxes that will not be
payable until 2009. An example of the methodology for the real estate tax
proration is attached as Exhibit L.
Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and Buyer
will be charged and credited for all of the Proration Items relating to the
period after the Proration Time. The estimated Closing prorations shall be set
forth on a preliminary closing statement to be prepared by Seller and submitted
to Buyer not less than five (5) Business Days prior to the Closing Date (the
“Closing Statement”). The Closing Statement shall be signed by Buyer and Seller
at Closing. The proration shall be paid at Closing by Buyer to Seller (if the
prorations result in a net credit to Seller) or by Seller to Buyer (if the
prorations result in a net credit to Buyer) by increasing or reducing the cash
to be delivered by Buyer in payment of the Purchase Price at the Closing. If the
actual amounts of any of the Proration Items are not known as of the Closing
Date, the prorations will be made at Closing on the basis of the best evidence
then available; thereafter, when actual figures are received, re-prorations will
be made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Buyer. No prorations will be made in relation to
insurance premiums, and Seller’s insurance policies will not be assigned to
Buyer. The parties will use reasonable efforts to obtain final readings and
final billings for utilities as of the Closing Date, in which event no proration
will be made at the Closing with respect to utility bills; if final readings are
not obtained, prorations shall be based on the utility charges for the
immediately preceding month. Seller will be entitled to all deposits presently
in effect with the utility providers, and Buyer will be obligated to make its
own arrangements for any deposits with the utility providers. The provisions of
this Section 10.4(a) will survive the Closing for 12 months.
Agreement of Sale and Purchase

 

29



--------------------------------------------------------------------------------



 



(b) Buyer will receive a credit on the Closing Statement for the prorated amount
(as of the Proration Time) of all Rental previously paid to or collected by
Seller and attributable to any period following the Proration Time. After the
Closing, Seller will cause to be paid or turned over to Buyer all Rental, if
any, received by Seller after Closing and attributable to any period following
the Proration Time. “Rental” as used herein includes fixed monthly rentals,
additional rentals, escalation rentals (which include each Tenant’s prorata
share of building operation and maintenance costs and expenses as provided for
under the Lease, to the extent the same exceeds any expense stop specified in
such Lease), retroactive rentals, all administrative charges, utility charges,
tenant or real property association dues, storage rentals, special event
proceeds, temporary rents, telephone receipts, locker rentals, vending machine
receipts and other sums and charges payable by Tenants under the Leases or from
other occupants or users of the Property. Rental is “Delinquent” when it was due
prior to the Closing Date, and payment thereof has not been made on or before
the Proration Time. Delinquent Rental will not be prorated. With respect to
Tenants still in occupancy, Buyer agrees to use commercially reasonable efforts
with respect to the collection of any Delinquent Rental, but Buyer will have no
liability for the failure to collect any such amounts and will not be required
to pursue legal action to enforce collection of any such amounts owed to Seller
by any Tenant. With respect to Tenants no longer in occupancy, Seller reserves
the right to pursue the collection of Delinquent Rental. All sums collected by
Buyer from and after Closing from each Tenant (excluding tenant specific
billings for tenant work orders and other specific services as described in and
governed by Section 10.4(d) below) will be applied, unless designated otherwise
by such Tenant, first to current amounts due to Buyer, and then to delinquencies
owed by such Tenant to Seller. Buyer will promptly remit to Seller any sums due
Seller. Notwithstanding anything to the contrary contained in this Agreement,
any additional rentals based upon a percentage of the Tenant’s business during a
specified annual or other period (sometimes referred to as “percentage rent”)
shall be prorated as of the Closing Date on an if, as and when collected basis.
(c) At the Closing, Seller shall deliver to Buyer a list of additional rent,
however characterized, under each Lease, including without limitation, real
estate taxes, electrical charges, utility costs and operating expenses
(collectively, “Operating Expenses”) billed to Tenants for the calendar year in
which the Closing occurs (both on a monthly basis and in the aggregate), the
basis on which the monthly amounts are being billed and the amounts incurred by
Seller on account of the components of Operating Expenses for such calendar
year. Upon the reconciliation by Buyer of the Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Buyer shall be liable for overpayments of Operating Expenses, and shall be
entitled to payments from Tenants with respect to underpayments of Operating
Expenses, as the case may be, on a pro-rata basis based upon each party’s period
of ownership during such calendar year. Such reconciliation between Buyer and
Seller shall occur no later than two hundred ten (210) days after the end of
such calendar year.
Agreement of Sale and Purchase

 

30



--------------------------------------------------------------------------------



 



(d) With respect to specific tenant billings for work orders, special items
performed or provided at the request of a Tenant or other specific services,
which are collected by Buyer after the Closing Date but relate to the foregoing
specific services rendered by Seller prior to the Proration Time, then
notwithstanding anything to the contrary contained herein, Buyer shall cause the
first amounts collected from such Tenant to be paid to Seller on account
thereof.
(e) Buyer will receive a credit on the Closing Statement for the Security
Deposits, less any amounts that are applied against lease obligations or
returned to Tenants upon the expiration of Leases. Any such Security Deposits in
form other than cash (including letters of credit) shall be transferred to Buyer
by way of appropriate instruments of transfer or assignment as soon as
reasonably practicable following the Closing.
(f) Notwithstanding any provision of this Section 10.4 to the contrary, Buyer
shall be responsible for all leasing commissions, tenant improvement costs,
legal costs and other expenditures whether incurred by Seller before Closing or
due after Closing with respect to any New Lease Agreements entered into after
the Effective Date in accordance with the provisions of Section 7.1(a). Buyer
shall receive a credit at Closing for the unpaid leasing commissions, tenant
improvement costs, rent abatements and other similar obligations due with
respect to any existing Leases (but not with respect to any New Lease
Agreements) (the “Existing Lease Expenses”). Buyer shall have the opportunity
during the Evaluation Period to review the Leases, Tenant correspondence and
other Documents to confirm that Exhibit K includes all of the Existing Lease
Expenses, and if any changes are necessary to Exhibit K to include costs defined
as Existing Lease Expenses, Buyer shall notify Seller at least three
(3) Business Days prior to the expiration of the Evaluation Period, and the
parties will agree to modify Exhibit K prior to the expiration of the Evaluation
Period to reflect such additional Existing Lease Expenses; provided, however, if
the required modifications to Exhibit K exceed $500,000, Seller shall have the
right to terminate this Agreement by providing written notice to Buyer which is
received by Buyer prior to the expiration of the Evaluation Period. In the event
Seller timely terminates this Agreement in accordance with this Section 10.4(f),
Buyer shall have the right to receive a refund of the Earnest Money, together
with all interest which has accrued thereon, and except with respect to the
Termination Surviving Obligations, this Agreement shall be null and void and the
parties shall have no further obligation to each other. In addition, Buyer shall
receive a credit at Closing in the amount of $30,459.00 for lost rent in
connection with the Performics vacancy.
Agreement of Sale and Purchase

 

31



--------------------------------------------------------------------------------



 



10.5 Closing Costs. Costs of the Title Company and other costs incurred in
connection with the Closing will be allocated as follows:
(a) Seller shall pay (i) Seller’s attorney’s fees; (ii) one-half (1/2) of escrow
fees, if any; (iii) State of Illinois and Cook County real estate transfer
taxes; (iv) that portion of the City of Chicago real estate transfer tax that is
allocated by ordinance to sellers (i.e., $3 per thousand); and (v) the premium
for the Title Policy (but excluding the cost of any endorsements and the cost of
any re-insurance that may be required or desired by Buyer or any lender of
Buyer).
(b) Buyer shall pay (i) all costs of any additional coverage under the Title
Policy or endorsements or deletions to the Title Policy that are desired by
Buyer and the cost of any re-insurance required or desired by Buyer or any
lender; (ii) all premiums and other costs for any mortgagee policy of title
insurance, if any, including but not limited to any endorsements or deletions;
(iii) the costs of recording the Deed to the Property; (iv) that portion of the
City of Chicago real estate transfer tax that is allocated by ordinance to
buyers (i.e., $7.50 per thousand); (v) the cost of the Updated Surveys;
(vi) Buyer’s attorney’s fees; and (vii) one-half (1/2) of escrow fees, if any.
(c) Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Buyer and Seller in accordance with the
custom in the area in which the Property is located.
ARTICLE XI
CONDEMNATION AND CASUALTY
11.1 Casualty. If, prior to the Closing Date, all or a Significant Portion of
any of the Real Property and Improvements is destroyed or damaged by fire or
other casualty, Seller will notify Buyer in writing of such casualty. Buyer will
have the option to terminate this Agreement upon advance written notice to
Seller given not later than fifteen (15) days after receipt of Seller’s notice.
If this Agreement is terminated, the Earnest Money and all interest accrued
thereon will be returned to Buyer and thereafter neither Seller nor Buyer will
have any further rights or obligations to the other hereunder except with
respect to the Termination Surviving Obligations. If Buyer does not elect to
terminate this Agreement, or less than a Significant Portion of the Real
Property and Improvements is destroyed or damaged as aforesaid, Seller will not
be obligated to repair such damage or destruction but (a) Seller will credit
Buyer with any deductible amount and assign and turn over to Buyer the insurance
proceeds for the repair of such damage or destruction net of any sums expended
by Seller toward the restoration or repair of the Property and reasonable
collection costs (or if such have not been awarded, all of its right, title and
interest therein) payable with respect to such fire or other casualty up to the
amount of the Purchase Price, and (b) the parties will proceed to Closing
pursuant to the terms hereof without abatement of the Purchase Price, except
that Buyer will receive a credit for any insurance deductible amount. In the
event Seller elects to perform any repairs as a result of a casualty, Seller
will be entitled to deduct its reasonable costs and expenses from any amount to
which Buyer is entitled under this Section 11.1, which right shall survive the
Closing.
Agreement of Sale and Purchase

 

32



--------------------------------------------------------------------------------



 



11.2 Condemnation of Property. In the event of (a) any condemnation or sale in
lieu of condemnation of all of the Property; or (b) any condemnation or sale in
lieu of condemnation of greater than five percent (5%) of the Purchase Price,
Buyer will have the option, to be exercised within fifteen (15) days after
receipt of notice of such condemnation or sale, of terminating Buyer’s
obligations under this Agreement, or electing to have this Agreement remain in
full force and effect. In the event that either (i) any condemnation or sale in
lieu of condemnation of the Property is for equal to or less than five percent
(5%) of the Purchase Price, or (ii) Buyer does not terminate this Agreement
pursuant to the preceding sentence, Seller will assign to Buyer any and all
claims for the proceeds of such condemnation or sale to the extent the same are
applicable to the Property, net of any sums expended by Seller toward the
restoration or repair of the Property, and Buyer will take title to the Property
with the assignment of such proceeds and subject to such condemnation and
without reduction of the Purchase Price. Should Buyer elect to terminate Buyer’s
obligations under this Agreement under the provisions of this Section 11.2, the
Earnest Money and any interest thereon will be returned to Buyer and neither
Seller nor Buyer will have any further obligation under this Agreement, except
for the Termination Surviving Obligations.
ARTICLE XII
CONFIDENTIALITY
12.1 Confidentiality. Except as hereinafter permitted, Seller and Buyer each
expressly acknowledge and agree that the transactions contemplated by this
Agreement and the terms (including, but not limited to, the Purchase Price),
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and will not be disclosed by either of them except to
their respective Party Representatives and other Licensee Parties, and except
and only to the extent that such disclosure may be necessary for their
respective performances hereunder. Except as expressly provided in this
Agreement, Buyer further acknowledges and agrees that, unless and until the
Closing occurs, all information obtained by Buyer in connection with the
Property will not be disclosed by Buyer to any third persons without the prior
written consent of Seller. Nothing contained in this Article XII will preclude
or limit either party to this Agreement from making disclosures with respect to
any information otherwise deemed confidential under this Article XII (a) in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction, (b) required by law or (c) required by rule or
regulation of the Securities and Exchange Commission or the New York Stock
Exchange, including without limitation in any filings required by any
Authorities. In determining whether a disclosure contemplated in the preceding
sentence is required by law or by rule or regulation of the Securities and
Exchange Commission or the New York Stock Exchange, the disclosing party is
entitled to rely upon the written advice of counsel. The provisions of this
Article XII will survive the termination of this Agreement. After the execution
of this Agreement, Seller and Buyer shall be permitted to issue press releases
as to the occurrence of the transaction and the parties involved, provided that
the form and content of such press release shall be subject to the approval of
the other party, not to be unreasonably withheld or delayed.
Agreement of Sale and Purchase

 

33



--------------------------------------------------------------------------------



 



12.2 Tax Related Disclosures. Notwithstanding anything set forth in this
Agreement to the contrary or in any other agreement to which Buyer, the Seller
Parties or their respective legal counsel, accountants, consultants, officers,
partners, member, directors, shareholders, brokers, lenders, consultants or
other Licensee Parties (collectively the “Party Representatives”) are bound,
each of the foregoing parties is expressly authorized to disclose the “tax
treatment” and “tax structure” (as those terms are defined in Treas. Reg. §§
1.6011-4(c)(8) and (9), respectively) of the transaction contemplated by this
Agreement (the “Transaction”) and all materials of any kind (including opinions
or other tax analysis) relating to such “tax treatment” or “tax structure” of
the Transaction; provided, however, (i) the foregoing authorization applies only
to the extent necessary to prevent the Transaction from constituting a
“confidential transaction” within the meaning of Treas. Reg. § 1.6011-4(b)(3),
and (ii) in no event will the names or identities of the Party Representatives,
or any amounts invested by any of the foregoing in the Transaction, be
disclosed.
ARTICLE XIII
REMEDIES
13.1 Notice and Cure. No party shall be deemed to be in default hereunder unless
such party fails to cure an alleged default within five (5) days after receipt
from the other party of written notice of the alleged default; provided,
however, that if such alleged default is not susceptible of being cured within
said five (5) day period, such party shall not be deemed in default hereunder so
long as such party commences to cure the alleged default within said five (5)
day period and diligently prosecutes the same to completion within twenty
(20) days. Notwithstanding the foregoing, the failure of Buyer to deposit the
Purchase Price in accordance with the timing and other requirements of
Section 3.3 or the willful failure by a party to timely submit its respective
closing documents pursuant to Article X shall be an immediate default that shall
not be subject to the foregoing notice and cure periods.
13.2 Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as herein provided by reason of any default of
Seller, Buyer may, as Buyer’s sole and exclusive remedy under this Agreement, at
law and in equity, elect by notice to Seller within 30 days following the
Scheduled Closing Date, either of the following: (a) to terminate this
Agreement, in which event Buyer will receive from the Escrow Agent the Earnest
Money, together with all interest accrued thereon, whereupon Seller and Buyer
will have no further rights or obligations under this Agreement, except with
respect to the Termination Surviving Obligations, or (b) to seek to enforce
specific performance of Seller’s obligation to execute the documents required to
convey the Property to Buyer as contemplated herein, it being understood and
agreed that the remedy of specific performance shall not be available to enforce
any other obligation of Seller hereunder. Notwithstanding anything contained
herein to the contrary, if Seller shall have intentionally taken or
intentionally omitted to take any action which shall preclude the ability of
Buyer to maintain an action for specific performance, then, in addition to
receiving a return of Earnest Money pursuant to clause (a) above, Buyer shall be
entitled to seek damages for Seller’s default, which damages shall not to exceed
Five Million and No/100 Dollars ($5,000,000.00). Except as set forth above,
Buyer expressly waives its rights to seek damages in the event of Seller’s
default hereunder. Buyer shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money if Buyer fails to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the Property is located on or before thirty (30) days
following the Scheduled Closing Date. Notwithstanding the foregoing, nothing
contained herein (other than Section 8.4 hereof) will limit Buyer’s remedies at
law, in equity or as herein provided in the event of a breach by Seller of any
of the Termination Surviving Obligations.
Agreement of Sale and Purchase

 

34



--------------------------------------------------------------------------------



 



13.3 Default by Buyer. In the event the Closing and the consummation of the
transactions contemplated herein do not occur as provided herein by reason of
any default of Buyer, Buyer and Seller agree it would be impractical and
extremely difficult to fix the damages which Seller may suffer. Buyer and Seller
hereby agree that (a) an amount equal to the Earnest Money, together with all
interest accrued thereon, is a reasonable estimate of the total net detriment
Seller would suffer in the event Buyer defaults and fails to complete the
purchase of the Property, and (b) such amount will be the full, agreed and
liquidated damages for Buyer’s default and failure to complete the purchase of
the Property, and will be Seller’s sole and exclusive remedy (whether at law or
in equity) for any default of Buyer resulting in the failure of consummation of
the Closing, whereupon this Agreement will terminate, and Seller expressly
waives its rights to seek damages in the event of Buyer’s default except as
otherwise provided hereunder. In such event, at Seller’s request, Buyer shall
immediately direct the Escrow Agent to release the Earnest Money to Seller.
Buyer will have no further rights or obligations hereunder, except with respect
to the Termination Surviving Obligations. The payment of such amount as
liquidated damages is not intended as a forfeiture or penalty but is intended to
constitute liquidated damages to Seller. Notwithstanding the foregoing, nothing
contained herein will limit Seller’s remedies at law, in equity or as herein
provided in the event of a breach by Buyer of any of the Termination Surviving
Obligations.
ARTICLE XIV
NOTICES
14.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by facsimile or email
transmission (provided that such facsimile or email is confirmed on the same day
by the sender sending such notice by expedited delivery service in the manner
previously described), sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee will have designated by written notice sent in accordance herewith.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement will be as follows:

              If to Buyer:   Younan Properties, Inc.         21700 Oxnard
Street, Suite 800         Woodland Hills, California 91367         Attn: Zaya S.
Younan         Phone: (818) 703-9600         Fax: (818) 703-5907         email:
zyounan@younanproperties.com    

Agreement of Sale and Purchase

 

35



--------------------------------------------------------------------------------



 



              with a copy to:   Russ, August & Kabat         5959 Topanga Canyon
Boulevard, Suite 130         Woodland Hills, California 91367         Attn:
Steven M. Siemens         Phone: (818) 887-7000         Fax: (818) 887-7730    
    email: ssiemens@raklaw.com       If to Seller:   180 N. LaSalle II, L.L.C.  
      c/o Prime Group Realty Trust         77 West Wacker Drive        
Suite 3900         Chicago, Illinois 60601    
 
  Attn.:   Mr. Jeffrey A. Patterson    
 
      President and Chief Executive Officer         Phone: (312) 917-4230      
  Fax: (312) 917-1597         email: jpatterson@pgrt.com    
 
            and to:   Prime Group Realty Trust         77 West Wacker Drive    
    Suite 3900         Chicago, Illinois 60601         Attn.: James F. Hoffman,
Esq.         Phone: (312) 917-4237         Fax: (312) 917-3937         email:
jhoffman@pgrt.com    
 
            with a copy to:   Jones Day         77 West Wacker         Chicago,
Illinois 60601-1692         Attn: Susan I. Matejcak, Esq.         Phone:
(312) 782-3939         Fax: (312) 782-8585         email:
simatejcak@jonesday.com       If to Escrow Agent or   First American Title
Insurance Company     Title Company:   30 North LaSalle Street, Suite 310      
  Chicago, Illinois 60602    
 
  Phone:        
 
  Fax:  
 
   
 
  email:  
 
   
 
     
 
   

Agreement of Sale and Purchase

 

36



--------------------------------------------------------------------------------



 



Notices given by (i) overnight delivery service as aforesaid shall be deemed
received and effective on the first Business Day following such dispatch and
(ii) facsimile or email transmission as aforesaid shall be deemed given at the
time and on the date of machine transmittal provided same is sent and
confirmation of receipt is received (or in the event of email a notification of
non-receipt is not received) by the sender prior to 4:00 p.m. Central Time on a
Business Day (if sent later, then notice shall be deemed given on the next
Business Day). Notices may be given by counsel for the parties described above,
and such notices shall be deemed given by said party, for all purposes
hereunder.
ARTICLE XV
ASSIGNMENT
15.1 Assignment. Buyer may not assign its rights under this Agreement to anyone
other than a Permitted Assignee (as hereinafter defined) without first obtaining
Seller’s written approval which may be given or withheld in Seller’s sole
discretion. Subject to the conditions set forth in this Section 15.1, Buyer may
assign its rights under this Agreement to a Permitted Assignee without the prior
written consent of Seller. In the event that Buyer desires to assign its rights
under this Agreement to a Permitted Assignee, Buyer shall send written notice to
Seller at least three (3) Business Days prior to the effective date of such
assignment stating the name and, if applicable, the constituent persons or
entities of the Permitted Assignee and providing the signature block of the
Permitted Assignee. Such assignment shall not become effective until such
Permitted Assignee executes an instrument reasonably satisfactory to Seller in
form and substance whereby the Permitted Assignee expressly assumes each of the
obligations of Buyer under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Buyer from any obligations hereunder.
15.2 Permitted Assignee. For purposes of this Article XV, the term “Permitted
Assignee” shall mean (a) a corporation in which Buyer owns or controls at least
51% of the stock entitled to vote for directors, (b) a general partnership in
which Buyer is a general partner owning at least 51% of the total partnership
interests therein, (c) a limited partnership in which Buyer (or an entity that,
directly or indirectly, controls, is controlled by or is under common control
with Buyer) is the sole general partner, or (d) a limited liability company in
which Buyer or (or an entity that, directly or indirectly, controls, is
controlled by or is under common control with Buyer) is the managing or sole
member. Notwithstanding anything to the contrary contained herein, Buyer shall
not have the right to assign this Agreement to any assignee which, in the
reasonable judgment of Seller, will cause the transaction contemplated hereby or
any party thereto to violate the requirements of ERISA. In order to enable
Seller to make such determination, Buyer shall cause to be delivered to Seller
such information as is requested by Seller with respect to a proposed assignee
and the constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.
Agreement of Sale and Purchase

 

37



--------------------------------------------------------------------------------



 



ARTICLE XVI
BROKERAGE
16.1 Brokers. Seller agrees to pay to Holliday Fenoglio Fowler, L.P. (“Seller’s
Broker”) a brokerage commission pursuant to a separate agreement by and between
Seller and Seller’s Broker. Buyer and Seller represent that they have not dealt
with any brokers, finders or salesmen in connection with this transaction other
than the Seller’s Broker, and agree to indemnify, defend and hold each other
harmless from and against any and all loss, cost, damage, liability or expense,
including reasonable attorneys’ fees, which either party may sustain, incur or
be exposed to by reason of any claim for fees or commissions made through the
other party. The provisions of this Article XVI will survive any Closing or
termination of this Agreement.
ARTICLE XVII
[RESERVED]
ARTICLE XVIII
MISCELLANEOUS
18.1 Waivers. No waiver of any breach of any covenant or provisions contained
herein will be deemed a waiver of any preceding or succeeding breach thereof, or
of any other covenant or provision contained herein. No extension of time for
performance of any obligation or act will be deemed an extension of the time for
performance of any other obligation or act.
18.2 TIME OF THE ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO ALL TIME
PERIODS AND DATES FOR PERFORMANCE SET FORTH IN THIS AGREEMENT.
18.3 Recovery of Certain Fees. In the event a party hereto files any action or
suit against another party hereto by reason of any breach of any of the
covenants, agreements or provisions contained in this Agreement, then in that
event the prevailing party will be entitled to have and recover certain fees
from the other party including all reasonable attorneys’ fees and costs
resulting therefrom. The foregoing right to recover fees is in addition to any
other remedy herein, including, without limitation, the right to retain the
Earnest Money. For purposes of this Agreement, the term “attorneys’ fees” or
“attorneys’ fees and costs” shall mean the fees and expenses of counsel to the
parties hereto, which may include printing, photocopying, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 18.3 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.
Agreement of Sale and Purchase

 

38



--------------------------------------------------------------------------------



 



18.4 Construction. Headings at the beginning of each Article and Section are
solely for the convenience of the parties and are not a part of this Agreement.
Whenever required by the context of this Agreement, the singular will include
the plural and the masculine will include the feminine and vice versa. This
Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Buyer or
Seller are required to take any action under the terms of this Agreement is not
a Business Day, the action will be taken on the next succeeding Business Day.
18.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which, when assembled to include an original signature for each party
contemplated to sign this Agreement, will constitute a complete and fully
executed original. All such fully executed original counterparts will
collectively constitute a single agreement.
18.6 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
of the other conditions and provisions of this Agreement will nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
either party. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
18.7 Entire Agreement. This Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof, and supersedes all prior understandings with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.
18.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to a contract
executed and performed in the State of Illinois, without giving effect to the
conflicts of law principles thereof. Any action arising out of this Agreement
must be commenced by Buyer or Seller in the state courts of the State of
Illinois in Cook County or in United States District Court for the Northern
District of Illinois and each party hereby consents to the jurisdiction of such
courts in any such action and to the laying of venue therein. Any process in any
action will be duly served if sent by registered mail, postage prepaid, to the
applicable party at its respective address set forth in Section 14.1(a) hereof.
18.9 No Recording. The parties hereto agree that neither this Agreement nor any
affidavit or memorandum concerning it will be recorded and any recording of this
Agreement or any such affidavit or memorandum by Buyer will be deemed a default
by Buyer hereunder.
Agreement of Sale and Purchase

 

39



--------------------------------------------------------------------------------



 



18.10 Further Actions. The parties agree to execute such instructions to the
Title Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.
18.11 Exhibits. The following sets forth a list of Exhibits to the Agreement:

     
Exhibit A
  Legal Description of the Land
Exhibit B
  Personal Property Inventory
Exhibit C-1
  Form of Estoppel Certificate
Exhibit C-2
  Form of Seller Estoppel
Exhibit D
  List of Service Contracts
Exhibit E
  Rent Roll
Exhibit F
  Form of Deed
Exhibit G
  Form of Bill of Sale
Exhibit H
  Form of Assignment of Leases
Exhibit I
  Form of Assignment of Contracts
Exhibit J
  Form of Certificate as to Foreign Status
Exhibit K
  Unpaid Commissions, Allowances and Concessions
Exhibit L
  Example of Real Estate Tax Proration Methodology

18.12 No Partnership. Notwithstanding anything to the contrary contained herein,
this Agreement shall not be deemed or construed to make the parties hereto
partners or joint venturers, it being the intention of the parties to merely
create the relationship of Seller and Buyer with respect to the Property to be
conveyed as contemplated hereby.
18.13 Limitations on Benefits. It is the explicit intention of Buyer and Seller
that no person or entity other than Buyer, Seller and Seller’s Affiliates and
their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Buyer, Seller and Seller’s Affiliates or their respective successors and assigns
as permitted hereunder. Except as set forth in this Section 18.13, nothing
contained in this Agreement shall under any circumstances whatsoever be deemed
or construed, or be interpreted, as making any third party (including, without
limitation, Seller’s Broker) a beneficiary of any term or provision of this
Agreement or any instrument or document delivered pursuant hereto, and Buyer and
Seller expressly reject any such intent, construction or interpretation of this
Agreement.
18.14 Cooperation After Closing. Buyer shall cooperate with Seller for a period
of four (4) years after Closing to address any reasonable request Seller may
have in connection with any legal requirement, tax audit, tax return or
litigation threatened or brought against Seller by allowing Seller and its
agents and representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller) and at reasonable
times, to examine and make copies of any and all relevant instruments, files and
records relating to the Property. Buyer’s obligation under this Section 18.14
shall survive the Closing.
Agreement of Sale and Purchase

 

40



--------------------------------------------------------------------------------



 



18.15 Union Matters.
(a) Buyer acknowledges that certain of the employees of Seller’s Affiliates at
the Property (the “Union Personnel”) are covered by the terms of certain
agreements between the Building Owners and Managers Association of Chicago
(“BOMA”) and International Union of Operating Engineers Local 399, AFC-CIO
(collectively, the “BOMA Agreements”). Buyer acknowledges and agrees that upon
the Closing, Buyer will, or will cause a successor manager to, assume and be
responsible for all of the obligations under the BOMA Agreements with respect to
the Union Personnel at the Property becoming due from and after the Closing
Date, and Buyer shall cause the Union Personnel to become employees of Buyer or
Buyer’s successor manager of the Property.
(b) As of the Closing Date, Buyer agrees to comply with any applicable
requirements of Cook County Ordinance 06-O, The Displaced Building Service
Workers Protection Ordinance.
(c) The provisions of this Section 18.15 shall survive the Closing.
18.16 Limitation of Liability. Notwithstanding anything to the contrary in this
Agreement or in any document delivered by Seller in connection with the
consummation of the transaction contemplated hereby, it is expressly understood
and agreed that Seller’s liability shall be, and is, limited to, and payable and
collectible only out of, the Property, or the sale proceeds of the Property in
the event of a sale of the Property in breach of this Agreement, and no other
property or asset of Seller or of any of Seller’s directors, officers,
employees, shareholders, members or partners shall be subject to any lien, levy,
execution, setoff, or other enforcement procedure for satisfaction of any right
or remedy of Buyer in connection with the transaction contemplated hereby.
[The remainder of this page is intentionally left blank.]
Agreement of Sale and Purchase

 

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Buyer have respectively executed this Agreement
as of the Effective Date.

                                      BUYER:    
 
                                    YOUNAN PROPERTIES, INC.,         a
California corporation    
 
                                    By:   /s/ Zaya S. Younan                  
 
      Name:   Zaya S. Younan    
 
      Title:   President    
 
                                    SELLER:    
 
                                    180 N. LASALLE II, L.L.C.,         a
Delaware limited liability company    
 
                                    By:   180 N. LaSalle Holdings, L.L.C.,      
      a Delaware limited liability company,             its sole member    
 
                                        By:   PGRT Equity II LLC, a Delaware
limited                 liability company, its administrative member    
 
                                            By:   Prime Group Realty, L.P.,    
                a Delaware limited partnership,                     its sole
member    
 
                                                By:   Prime Group Realty Trust,
a                         Maryland real estate investment                      
  trust, its sole general partner    
 
                                                    By:   /s/ Jeffrey A.
Patterson                                  
 
                      Name:   Jeffrey A. Patterson    
 
                      Title:   President and Chief    
 
                          Executive Officer    

Agreement of Sale and Purchase

 

42



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND
LOT 1 (EXCEPT THAT PART THEREOF LYING BETWEEN THE WEST LINE OF NORTH LASALLE
STREET AND A LINE 20 FEET WEST OF AND PARALLEL WITH THE WEST LINE OF NORTH
LASALLE STREET TAKEN FOR WIDENING NORTH LASALLE STREET), LOT 2 AND THE EAST HALF
OF LOT 3 IN BLOCK 33 IN ORIGINAL TOWN OF CHICAGO, IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PERSONAL PROPERTY INVENTORY
See attached.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF ESTOPPEL CERTIFICATE

     
TO:
  180 N. LaSalle II, L.L.C. (“Landlord”)
 
  [Address]
 
   
 
  [Purchaser] (“Purchaser”)
 
  [Address]
 
   
 
  [Lender] (“Lender”)
 
  [Address]
 
   
RE:
  180 North LaSalle Street, Chicago, IL (the “Property”)

THIS IS TO CERTIFY THAT:
1. The undersigned is the “Tenant” under that certain Lease, dated _____, _____
(the “Lease”) between Tenant (or Tenant’s predecessor in interest) and Landlord
(or Landlord’s predecessor in interest), covering the premises described above
(the “Premises”). A true, correct and complete copy of the Lease, as amended, is
attached hereto as Exhibit A.
2. The Lease constitutes the entire agreement between Landlord and Tenant and
has not been modified, assigned, supplemented, or amended in any respect, except
as indicated below (insert dates of all modifications, assignments, supplements,
or amendments; if none, state “none”), and the Lease is valid and in full force
and effect on the date hereof.
 
 
3. Tenant has accepted and now occupies [modify as appropriate] the Premises.
The Lease term commenced on  _____, _____  and is scheduled to expire on  _____,
 _____. Any improvements to be constructed on the Premises by Landlord have been
completed and accepted by Tenant and any tenant construction allowances payable
by Landlord have been paid, except, in each case, any relating to future options
for renewal or expansion of the Lease as herein described:  _____. Tenant has
 _____  options to renew the initial term of the Lease, each for a period of
 _____  years.
4. The base rent payable by Tenant presently is $         per month. No such
rent has been paid more than one (1) month in advance of its due date except as
follows (if none, state “none”):  _____. Tenant’s security deposit is $  _____.
Tenant has paid in full all additional rent, Tenant’s proportionate share of
real estate taxes and insurance and all other sums or charges presently due and
payable under the Lease by Tenant. Tenant is entitled to free rent as
follows:                                                   
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



5. As of this date, no default exists on the part of Tenant under the Lease and,
to the best knowledge of Tenant, no default exists on the part of Landlord under
the Lease. Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant which has not been resolved, nor does Tenant claim any
offsets or credits against rent payable under the Lease.
6. Tenant has no right or option whatsoever to purchase or otherwise acquire the
Premises or any portion thereof.
7. There are no voluntary actions, and to Tenant’s knowledge no involuntary
actions, pending against Tenant under the bankruptcy or insolvency laws of the
United States or of any state or territory of the United States.
8. Tenant has not received any notice of present violation of any federal,
state, county or municipal laws, regulations, ordinances, or order relating to
the use, operation, or condition of the Premises.
The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant. Tenant understands and acknowledges that this Estoppel
Certificate is delivered to, and shall be relied on by Landlord, Landlord’s
lender, Purchaser in connection with its potential acquisition of the Property,
and Lender in connection with the origination of a loan financing the
Purchaser’s potential acquisition of the Property, and their respective
successors and assigns.

                      «TENANT LEGAL NAME»    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
               
Dated:  _____, 2008
               

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Form of Estoppel Certificate
[Attach Lease]
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF SELLER ESTOPPEL CERTIFICATE

     
TO:
  [Purchaser] (“Purchaser”)
 
  [Address]
 
   
 
  [Lender] (“Lender”)
 
  [Address]
 
   
RE:
  180 North LaSalle Street, Chicago, IL (the “Property”)

180 N. LaSalle II, L.L.C. (“Landlord”) hereby states the following, to its
actual knowledge:
1.   _____ (“Tenant”) is the tenant under that certain Lease, dated
 _____, _____  (the “Lease”) between Tenant (or Tenant’s predecessor in
interest) and Landlord (or Landlord’s predecessor in interest), covering the
premises described above (the “Premises”). A true, correct and complete copy of
the Lease, as amended, is attached hereto as Exhibit A.
2. The Lease constitutes the entire agreement between Landlord and Tenant and
has not been modified, assigned, supplemented, or amended in any respect, except
as indicated below (insert dates of all modifications, assignments, supplements,
or amendments; if none, state “none”), and the Lease is valid and in full force
and effect on the date hereof.
 
 
3. Tenant has accepted and now occupies [modify as appropriate] the Premises.
The Lease term commenced on  _____, _____  and is scheduled to expire on  _____,
 _____. Any improvements to be constructed on the Premises by Landlord have been
completed and accepted by Tenant and any tenant construction allowances payable
by Landlord have been paid, except, in each case, any relating to future options
for renewal or expansion of the Lease or which Purchaser is obligated to perform
pursuant to the terms of that certain Purchase and Sale Agreement between Seller
and Buyer, dated as of  _____, 2008 (as amended, the “Purchase Agreement”).
Tenant has  _____  options to renew the initial term of the Lease, each for a
period of  _____ years.
4. The base rent payable by Tenant presently is $       per month. No such rent
has been paid more than one (1) month in advance of its due date except as
follows (if none, state “none”):  _____. Tenant’s security deposit is $  _____.
Tenant has paid in full all additional rent, Tenant’s proportionate share of
real estate taxes and insurance and all other sums or charges presently due and
payable under the Lease by Tenant. Tenant is entitled to free rent as
follows:                                                     
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



5. As of this date, no default exists on the part of either Tenant or Landlord
under the Lease.
6. Tenant has no right or option whatsoever to purchase or otherwise acquire the
Premises or any portion thereof.
7. There are no voluntary or involuntary actions pending against Tenant under
the bankruptcy or insolvency laws of the United States or of any state or
territory of the United States.
The undersigned is authorized to execute this Estoppel Certificate and
understands and acknowledges that this Estoppel Certificate is delivered to, and
shall be relied on by Purchaser in connection with its acquisition of the
Property, and Lender in connection with the origination of a loan financing the
Purchaser’s acquisition of the Property, and their respective successors and
assigns.
Landlord’s liability under this Estoppel Certificate(s) (i) shall expire and be
of no further force and effect as of the earlier of (A) twelve (12) months
following the Closing Date (as defined in the Purchase Agreement), and (B) the
date that Buyer receives an estoppel certificate from Tenant with a
representation which is not inconsistent with this Estoppel Certificate, and
(ii) shall be limited by Section 8.4 of the Purchase Agreement.

                      180 N. LASALLE II, L.L.C.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
Dated:  _____, 2008
               

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Form of Seller Estoppel Certificate
[Attach Lease]
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LIST OF SERVICE CONTRACTS
See attached.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
RENT ROLL
See attached.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DEED
THIS DOCUMENT WAS PREPARED BY:
Susan I. Matejcak
Jones Day
77 W. Wacker Drive
Chicago, Illinois 60601-1692
UPON RECORDING RETURN TO:
SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED is made as of  _____ _____, 2008, by 180 N. LASALLE
II, L.L.C., a Delaware limited liability company having an address at c/o Prime
Group Realty Trust, 77 West Wacker Drive, Suite 3900, Chicago, Illinois 60601
(“Grantor”) in favor of  _____ having an address at  _____  (“Grantee”).
W I T N E S S E T H:
That Grantor, for and in consideration of the sum of $10.00 and other good and
valuable considerations, the receipt of which is hereby acknowledged, does
hereby grant, bargain, sell, and convey unto Grantee and Grantee’s heirs,
successors and assigns, in and to the following described land (the “Land”) in
Cook County, Illinois:
See Exhibit A attached hereto and incorporated herein by reference for the
description of the Land conveyed herein.
TOGETHER with all the tenements, hereditaments, and appurtenances thereto.
TO HAVE AND TO HOLD the same unto Grantee and Grantee’s heirs, successors and
assigns in fee simple forever.
This conveyance is made subject to those matters described on Exhibit B attached
hereto and to applicable zoning ordinances, matters appearing on any recorded
plat of the Land, and taxes for the current year.
And Grantor does hereby covenant with Grantee that, except as noted above, title
to the Land is free from all encumbrances made by Grantor, and that Grantor will
warrant and defend the same against the lawful claims and demands of all persons
claiming by, through or under Grantor (except as noted above), but against none
other.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor has executed this deed the day and year first
above-written.

                           
 
               
 
  By:                          
 
      Name:        
 
      Its:  
 
   
 
         
 
   

     
STATE OF ILLINOIS
  }
 
  } SS.
COUNTY OF COOK
  }

I, the undersigned a Notary Public in and for the County and State aforesaid, DO
HEREBY CERTIFY, that the above named  _____, being the  _____of_____, personally
known to me to be the same person whose name is subscribed to the foregoing
instrument as such  _____, appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument as his/her own
free and voluntary act and as the free and voluntary act of said corporation for
the uses and purposes therein set forth.
Given under my hand and Notary Seal, this  _____ day of  _____, 2008.

           
Notary Public
   
My Commission Expires:
   
 
   
 
   

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF BILL OF SALE
For good and valuable consideration, the receipt of which is hereby
acknowledged, 180 N. LASALLE II, L.L.C., a Delaware limited liability company
(“Seller”), does hereby sell, transfer, and convey to  _____, a(n)  _____ 
(“Buyer”) any and all Personal Property (as defined in the Purchase Agreement
(as hereinafter defined)) including, but not limited to the Personal Property
set forth on Exhibit A, attached hereto.
Seller has executed this Bill of Sale and bargained, sold, transferred, conveyed
and assigned the Personal Property and Buyer has accepted this Bill of Sale and
purchased the Personal Property AS IS AND WHEREVER LOCATED, WITH ALL FAULTS and
without any representations or warranties or whatsoever nature, express,
implied, or statutory, except as expressly set forth in the Purchase and Sale
Agreement between Seller and Buyer, dated as of August  _____, 2008 (the
“Purchase Agreement”) and the warranties set forth herein, it being the
intention of Seller and Buyer to expressly negate and exclude all warranties
whatsoever, including but not limited to the implied warranties of
merchantability and fitness for any particular purpose, any implied or express
warranty of conformity to models or samples of materials, any rights of Buyer
under appropriate statutes to claim diminution of consideration, any claim by
Buyer for damages because of defects, whether known or unknown with respect to
the Personal Property, warranties created by affirmation of fact or promise and
any other warranties contained in or created by the Uniform Commercial Code as
now or hereafter in effect in the State in which the Personal Property is
located, or contained in or created by any other law.
Notwithstanding anything in this Bill of Sale to the contrary, Seller’s
liability hereunder is subject to the limitations set forth in Sections 5.5 and
8.4 of the Purchase Agreement.
Dated this  _____ day of  _____, 2008.

                  SELLER:   180 N. LASALLE II, L.L.C.,         a Delaware
limited liability company    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of
 _____, 2008 between 180 N. LASALLE II, L.L.C., a Delaware limited liability
company, having an address at c/o Prime Group Realty Trust, 77 West Wacker
Drive, Suite 3900, Chicago, Illinois 60601 (“Assignor”), and  _____, a  _____,
having an address at  _____  (“Assignee”).
W I T N E S S E T H:
WHEREAS, the property commonly known as 180 North LaSalle Street, Chicago,
Illinois, more particularly described on Exhibit A attached hereto (the
“Property”), is affected by the leases listed on Exhibit B attached hereto
(collectively, the “Leases”);
WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of August  _____, 2008 (the “Agreement”), wherein Assignor
has agreed to assign and transfer to Assignee all of Assignor’s right, title and
interest in and to the Leases and all Security Deposits;
WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases and the Security Deposits, and Assignee
desires to accept the assignment of such right, title and interest in and to the
Leases and the Security Deposits and to assume all of Assignor’s rights and
obligations under the Leases and with respect to the Security Deposits.
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:
1. Assignor hereby assigns, sells, transfers, sets over and conveys to Assignee,
its successors and assigns, all of Assignor’s right, title and interest in and
to the Leases and the Security Deposits. Assignee hereby accepts this assignment
and transfer and agrees to assume, fulfill, perform and discharge all of the
various commitments, obligations and liabilities of Assignor under and by virtue
of the Leases that are to be performed (a) on and after the date hereof,
including the return of the Security Deposits in accordance with the terms of
the Leases, but only to the extent credited by Assignor to Assignee, and
(b) before the date hereof to the extent Assignor credited Assignee with the
cost of performing any such commitments, obligations and liabilities, including,
but not limited to, the tenant improvement costs and leasing commissions listed
on Exhibit K to the Agreement.
2. Notwithstanding anything in this Assignment to the contrary, Assignor’s
liability hereunder is subject to the limitations set forth in Sections 5.5 and
8.4 of the Agreement.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



3. This Assignment is made without representation, warranty (express or implied)
or recourse of any kind, except as may be expressly provided herein or in the
Agreement.
4. This Assignment shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. This Assignment shall be
governed by, and construed under, the laws of the State of Illinois.
5. All capitalized terms used but not defined herein have the meaning assigned
to them in the Agreement.
6. This Assignment may be executed in one or more counterparts, each of which
shall be deemed to be an original Assignment, but all of which shall constitute
but one and the same Assignment.
[The remainder of this page is intentionally left blank.]
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee hereby execute and deliver this
Assignment to be effective as of the date first written above.

                          ASSIGNOR:        
 
                        180 N. LASALLE II, L.L.C., a Delaware limited          
  liability company        
 
                   
 
  By:                                  
 
      Name:            
 
      Title:  
 
       
 
         
 
       
 
                        ASSIGNEE:               ,      
 
  a(n)                                  
 
                   
 
  By:                                  
 
      Name:            
 
      Title:  
 
       
 
         
 
       

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ASSIGNMENT OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) dated as of  _____, 2008, is
between 180 N. LASALLE II, L.L.C., a Delaware limited liability company
(“Assignor”), and  _____, a(n)  _____  (“Assignee”).
A. Assignor owns certain real property and certain improvements thereon known as
180 North LaSalle Street, Chicago, Illinois, and more particularly described in
Exhibit A attached hereto (the “Property”).
B. Assignor has entered into certain contracts which are more particularly
described in Schedule l attached hereto (the “Service Contracts”), which affect
the Property.
C. Assignor and Assignee entered into a Purchase and Sale Agreement dated as of
August  _____, 2008 (the “Purchase Agreement”), pursuant to which Assignee
agreed to purchase the Property from Assignor and Assignor agreed to sell the
Property to Assignee, on the terms and conditions contained therein.
D. Assignor desires to assign to Assignee its interest, if any, and to the
extent assignable, in (a) the Service Contracts, (b) certain warranties,
guaranties, and intangible personal property with respect to the Property, and
(c) all Licenses and Permits (as defined in the Purchase Agreement), and
Assignee desires to accept the assignment thereof, on the terms and conditions
below.
ACCORDINGLY, the parties hereby agree as follows:
1. Assignor hereby assigns to Assignee all of Assignor’s right, title, and
interest, if any, in and to the following, from and after the date hereof, to
the extent the same are assignable:
(a) the Service Contracts;
(b) any warranties and guaranties (“Warranties and Guaranties”) made by or
received from any third party with respect to any improvements owned by Assignor
on the Property; and
(d) the Licenses and Permits.
2. Assignee hereby accepts the foregoing assignment by Assignor and assumes all
of the Assignor’s obligations under the Contracts, the Warranties and Guaranties
and the Licenses and Permits arising on or after the date hereof.
3. Notwithstanding anything in this Assignment to the contrary, Assignor’s
liability hereunder is subject to the limitations set forth in Sections 5.5 and
8.4 of the Agreement.
Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



4. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
5. This Assignment shall be governed and construed in accordance with the laws
of the State of Illinois.
6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement the day
and year first above written.

                  ASSIGNOR:   180 N. LASALLE II, L.L.C.,         a Delaware
limited liability company    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                         
ASSIGNEE:
  a(n)                          
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF CERTIFICATE AS TO FOREIGN STATUS
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform [ ] (“Transferee”) that
withholding of tax is not required upon disposition of a U.S. real property
interest by 180 N. LASALLE II, L.L.C., a Delaware limited liability company
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:
(a) Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and Income Tax
Regulations);
(b) Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.14452(b)(2)(iii)(c). The U.S. employer identification number of
Transferor is  _____;
(c) Transferor has an address at: c/o Prime Group Realty Trust
77 West Wacker Drive
Suite 3900
Chicago, Illinois 60601
(d) The address of the subject property is 180 North LaSalle Street, Chicago,
Illinois.
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have the authority to sign this document on behalf of
Transferor.
_______________ ___, 2008

                      180 N. LASALLE II, L.L.C.,         a Delaware limited
liability company    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Agreement of Sale and Purchase

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
UNPAID COMMISSIONS, ALLOWANCES AND CONCESSIONS
180 North LaSalle Street
Allowance for Tenant Improvements
As of July 31, 2008

                  Month/Year           Original           TI Allowance      
Tenant Name   was recorded   July 31, 2008 Balance  
 
           
KOA — NIPPONKOA
  May-03   $ 16,762.52  
Marc J. Lane
  Dec-03     4,543.84  
Kaplan, Papadakis & Gournis
  Apr-04     4,425.22  
ABM Lakeside
  Aug-04     33,975.00  
Joseph Blake
  Oct-04     500.00  
Heritage Title Company
  Nov-04     2,204.36  
Scwhartz, Cooper, Greenberg et al
  Nov-04     48,454.00  
UPS
  Feb-05     2,221.19  
Executive Coaching 2nd Amend
  Mar-05     4,999.00  
Alan Hoffenberg
  May-05     3,892.00  
Lion Search
  Jun-05     506.21  
Video Instanter
  Jun-05     4,540.50  
Buchanan Street Advisors
  Sep-05     2,417.50  
Jenny Craig
  Nov-05     7,500.00  
Mark Basile
  Nov-05     72.00  
Neal Strom
  Dec-05     5,808.39  
Copeland, Finn
  Jan-06     15,288.93  
Worsek & Vihon renewal
  May-06     17,567.18  
Weltman, Weinberg, Reis
  Apr-07     22,592.92  
McCathy Duffy
  Jun-07     73,192.00  
Donald Shapiro (2300)
  Aug-07     16,145.00  
Sanford & Kahn
  Aug-07     13,762.00  
2303 Corporation
  Mar-08     8,655.00  
B H Greenburg (4th Amend)
  Mar-08     296.00  
Entrust Capital
  Apr-08     14,256.00  
 
         
 
           
Total
      $ 324,576.76  
 
         

 

 



--------------------------------------------------------------------------------



 



180 North LaSalle Street
Accrued Leasing Commissions
As of July 31, 2008

                      Month/Year             Original             Leasing
Commission         Tenant Name   was recorded     July 31, 2008 Balance  
 
               
Performics
  Dec 07   $ 4,819.00  
 
             
 
               
Total
          $ 4,819.00  
 
             

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
EXAMPLE OF REAL ESTATE TAX PRORATION METHODOLOGY
Projected Closing Date: 10/1/2008
Closing After Payment of Second Installment of Real Estate Taxes

           
Estimated 2007 Real Estate Taxes Payable in 2008
  $ 4,815,001    
 
         
Real Estate Taxes Paid by Seller in 2008
    4,815,001   (a)
 
         
Days of Purchaser’s Ownership During 2008
    92   (b)
 
       
 
         
Credit to Seller at Closing
  $ 1,210,328   (b)/366*(a)
 
       

Closing Prior to Payment of Second Installment of Real Estate Taxes

             
Estimated 2007 Real Estate Taxes Payable in 2008
  $ 4,815,001   (a)    
 
             
Real Estate Taxes Paid by Seller (1st installment)
    2,230,124   (b)    
 
             
Days of Seller’s Ownership During 2008
    274   (c)    
 
             
Seller’s Portion of 2007 Taxes Payable in 2008
    3,604,673   (d)   (c)/366*(a)
 
           
 
             
Credit to Purchaser at Closing
  $ 1,374,549       (d) — (b)
 
           

The term “Cash Basis” for the proration of real estate and personal property
taxes and assessments means that the amounts actually due and payable during the
calendar year that the Closing occurs shall be prorated by the parties on a per
diem basis notwithstanding the fact that such taxes and assessments may relate
to a prior year and no proration shall be made for any such taxes and
assessments which may accrue during the calendar year of Closing but are not
actually due and payable until a subsequent year.

 

 